Exhibit 10.1 STOCK PURCHASE AGREEMENT among ALPINE 4 TECHNOLOGIES LTD. and James Saulsberry and H.M. Nipp Sr. Shareholders of PARAGON FABRICATORS, INC. AND PARAGON FIELD SERVICES, INC. Dated as of October 19, 2015 TABLE OF CONTENTS Page Article I DEFINITIONS 1 Article II SALE AND PURCHASE OF SHARES 7 Sale and Purchase of Shares 7 Purchase Price 7 Closing 8 Non-Compete 8 Tax Withholding 8 Article III REPRESENTATIONS AND WARRANTIES OF THE SELLERS 9 Authority 9 Share Ownership 9 No Conflicts 9 Litigation 9 Brokers’ Fees 9 Securities Law 9 Article IV REPRESENTATIONS AND WARRANTIES OF THE COMPANIES 10 Organization, Qualification and Corporate Power 10 Capitalization 11 Authority 11 No Conflicts 11 Financial Statements 12 Absence of Certain Changes 12 No Undisclosed Liabilities 14 Title to and Sufficiency of Assets 14 Accounts Receivable; Accounts Payable 14 Relationship with Business Partners, Vendors, Suppliers 15 Real Property 15 Contracts 15 Intellectual Property 16 Tax 17 Legal Compliance 19 Litigation 19 Service Warranties 19 Environmental 19 Employees 20 Employee Benefits 20 Customers and Suppliers 21 Transactions with Related Persons 21 Indebtedness and Guaranties 21 Capital Expenditures 21 Insurance 21 No Acceleration of Rights and Benefits 22 No Brokers’ Fees 22 Disclosure 22 Article V REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER 22 Organization and Authority 22 No Conflicts 22 Alpine 4 Stock 23 No Undisclosed Liabilities 23 Legal Compliance 23 Litigation 23 Absence of Certain Changes 23 No Brokers’ or Finders’ Fees 23 Investment Intent 24 Article VI CLOSING CONDITIONS 24 Conditions to the Buyer’s Obligations 24 Conditions to the Sellers’ Obligations 25 Article VII POST-CLOSING COVENANTS 26 Litigation Support 26 Transition 26 Confidentiality 26 Consulting Agreement 26 Compliance with Laws 27 Securities Consideration 27 Article VIII INDEMNIFICATION 27 Indemnification by the Sellers 27 Indemnification by the Buyer 27 Survival and Time Limitations 27 Limitations on Indemnification by the Sellers 27 Claims Against the Companies 28 Third-Party Claims 28 Other Indemnification Matters 29 Exclusive Remedy 29 Article IX TAX MATTERS 29 Tax Indemnification 29 Tax Periods Ending on or Before the Closing Date 30 Tax Periods Beginning Before and Ending After the Closing Date 30 Cooperation on Tax Matters 30 Certain Transfer Taxes 30 Article X MISCELLANEOUS 30 No Third-Party Beneficiaries 30 Entire Agreement 30 Successors and Assigns 31 Counterparts 31 Notices 31 Jurisdiction; Service of Process 32 Venue 32 . 32 Governing Law 32 Amendments and Waivers 32 Severability 32 Expenses 32 Construction 33 Specific Performance 33 Further Assurances 33 Public Announcement 33 APPENDIX A Form of Legal Opinion EXHIBITS A Consulting Agreements B Secured Promissory Note C Security Agreement D Certificate of Designation for Series B Preferred Stock SCHEDULES Organization Financial Statements Tangible Personal Property 4.10(a) Accounts Receivable 4.10(b) Accounts Payable Real Property Material Contracts Intellectual Property Tax Returns, Audits and Elections Permits Litigation and Orders Product and Service Warranties Employees Employee Benefit Plans Major Customers Related Persons Transactions Indebtedness and Guaranties Capital Expenditures Insurance Indemnification STOCK PURCHASE AGREEMENT This Stock Purchase Agreement (this “Agreement”) is entered into as of October 19, 2015, by and among Alpine 4 Technologies, Ltd., a Delaware corporation (the “Buyer”), Paragon Fabricators, Inc. and Paragon Field Services, Inc., each a Texas corporation (collectively, the “Companies”), James Saulsberry and H.M. Nipp Sr. (each a “Seller,” and collectively, the “Sellers”),.The Buyer, the Sellers, and the Companies may each be referred to herein as a “Party” and collectively as the “Parties.” STATEMENT OF PURPOSE The Sellers own a majority of all of the outstanding capital stock of the Companies, which operates under the business names of Paragon Fabricators, Inc. and Paragon Field Services, Inc., and which are engaged in the business of the fabricating steel vessels and providing onsite service of such.(such business operations as conducted on the Closing Date, consistent with past practice, are hereinafter referred to as the “Business”).Pursuant to this Agreement, the Buyer hereby agrees to purchase from the Sellers, and the Sellers hereby agrees to sell to the Buyer, all of the outstanding capital stock of the Companies for the consideration and on the terms and subject to the conditions set forth in this Agreement. ARTICLE I DEFINITIONS “Accounts Payable” means all trade and other accounts payable, including accrued expenses, owed by the Companies. “Accounts Receivable” means all trade and other accounts receivable and other Indebtedness owing to the Companies. 1 “Active Employees” means all employees employed by the Companies, including employees on temporary leave of absence, including family medical leave, military leave, temporary disability or sick leave, but excluding employees on long-term disability leave. “Affiliate” means, with respect to a specified Person, any other Person that directly or indirectly controls, is controlled by, or is under common control with, the specified Person.The term “control” means (a)the possession, directly or indirectly, of the power to vote 50% or more of the securities or other equity interests of a Person having ordinary voting power, (b)the possession, directly or indirectly, of the power to direct or cause the direction of the management policies of a Person, by contract or otherwise, or (c)being a director, officer, executor, trustee or fiduciary (or their equivalents) of a Person or a Person that controls such Person.With respect to a Person who is an individual, “control” by the spouse of such Person, or by any ancestor or descendant of such Person or such Person’s spouse who resides in the same house as such Person, shall be deemed control by such Person. “Affiliated Group”means an affiliated group as defined in Code Section 1504 (or any analogous combined, consolidated or unitary group defined under state, local or foreign income Tax law). “Alpine 4 Stock”means the shares of common stock, par value $0.0001 per share, of Buyer. “Assets” means the following assets of the Companies:See Exhibit F “Balance Sheet” means the balance sheets of the Companies as of JULY 31, 2015, of which are attached to Schedule 4.5. 2 “Business Day”means any day that is not a Saturday, Sunday or a Federal public holiday. “Buyer Material Adverse Effect”means any result, occurrence, fact, change, event or effect that would be or could reasonably be expected to be, either individually or in the aggregate (taking into account all other results, occurrences, facts, changes, events or effects), materially adverse to the business of the Buyer, capitalization, financial condition, operating results, or operations of the Buyer, taken as a whole, or to the ability to timely consummate the Transactions. “Closing Date Debt” means all Indebtedness, if any, of the Companies outstanding immediately prior to the Closing. “Code” means the Internal Revenue Code of 1986, as amended. “Company” means the Companies and, to the extent relevant to the Liabilities of the Companies, any predecessor of the Companies. “Company Benefit Plan” means each Employee Benefit Plan (as defined below) that is sponsored, maintained or contributed to by the Companies or any of its ERISA Affiliates, or with respect to which the Companies or any of its ERISA Affiliates has any direct or indirect obligation to make contributions or with respect to which the Companies or any of its ERISA Affiliates has or could incur any liability. “Confidential Information” means information concerning the Business or the affairs of the Companies, including information relating to customers, clients, suppliers, distributors, investors, lenders, consultants, independent contractors or employees, customer and supplier lists, price lists and pricing policies, cost information, financial statements and information, budgets and projections, business plans, production costs, market research, marketing plans and proposals, sales and distribution strategies, processes and business methods, technical information, pending projects and proposals, new business plans and initiatives, research and development projects, inventions, discoveries, ideas, technologies, trade secrets, know-how, formulae, technical data, designs, patterns, marks, names, improvements, industrial designs, mask works, compositions, works of authorship and other Intellectual Property, devices, samples, plans, drawings and specifications, photographs and digital images, computer software and programming, all other confidential information and materials relating to the Business or affairs of the Companies, and all notes, analyses, compilations, studies, summaries, reports, manuals, documents and other materials prepared by or for the Companies containing or based in whole or in part on any of the foregoing, whether in verbal, written, graphic, electronic or any other form and whether or not conceived, developed or prepared in whole or in part by the Companies. “Consent” means any consent, approval, authorization, permission or waiver. “Contract” means any contract, obligation, understanding, commitment, lease, license, purchase order, work order, bid or other agreement, whether written or oral and whether express or implied, together with all amendments and other modifications thereto. “Contract Loss” means a Loss resulting from the cost of performance of a Contract exceeding the revenue derived from such Contract. “Customer” means any Person who is or was a customer or client of the Companies on the date of this Agreement or during the 12 month period prior to such date. “Employee Benefit Plan” means, whether written or unwritten, any (a)qualified or nonqualified Employee Pension Benefit Plan or deferred compensation or retirement plan or arrangement, (b)Employee Welfare Benefit Plan, (c)equity-based plan or arrangement (including any stock option, stock purchase, stock ownership, stock appreciation or restricted stock plan) or material fringe benefit or other incentive plan or arrangement, or (d)employment, consulting, bonus, incentive, vacation, sick leave, severance, termination, retention, change of control, profit-sharing, disability, medical, life insurance, scholarship or tuition reimbursement, fringe benefit or other similar plan, program, agreement, payroll practice or commitment. 3 “Employee Pension Benefit Plan” has the meaning set forth in ERISA Section 3(2), whether or not such plan is subject to ERISA. “Employee Welfare Benefit Plan” has the meaning set forth in ERISA Section 3(1), whether or not such plan is subject to ERISA. “Encumbrance” means any lien, mortgage, pledge, encumbrance, charge, security interest, adverse or other claim, community property interest, condition, equitable interest, option, warrant, right of first refusal, easement, profit, license, servitude, right of way, covenant, zoning or other restriction of any kind or nature. “Environmental Law” means any Law relating to the environment, health or safety, including any Law relating to the presence, use, production, generation, handling, management, transportation, treatment, storage, disposal, distribution, labeling, testing, processing, discharge, release, threatened release, control or cleanup of any material, substance or waste limited or regulated by any Governmental Body. “ERISA” means the Employee Retirement Income Security Act of 1974. “ERISA Affiliate” means, with respect to any entity, trade or business, any other entity, trade or business that is a member of a group described in Code Section 414(b), (c), (m) or (o) or ERISA Section 4001(b)(l) that includes the first entity, trade or business, or that is a member of the same “controlled group” as the first entity, trade or business pursuant to ERISA Section 4001(a)(14), without regard to whether or not each such entity, trade or business is subject to the Code or ERISA. “Excluded Liabilities” shall mean the following liabilities for which the Companies is not and shall not be liable, and for which Buyer shall not be liable following the Closing or which shall be paid by the Companies or the Sellers prior to closing: [LIST] “GAAP” means generally accepted accounting principles in the United States as set forth in pronouncements of the Financial Accounting Standards Board (and its predecessors) and the American Institute of Certified Public Accountants and, unless otherwise specified, as in effect on the date hereof or, with respect to any financial statements prepared prior to the date hereof, the date such financial statements were prepared. “Governmental Body” means any federal, state, local, foreign or other government or quasi-governmental authority or any department, agency, subdivision, court or other tribunal of any of the foregoing. “Hazardous Substance” means any existing, stored or transported material, substance or waste that is limited or regulated by any Governmental Body or, even if not so limited or regulated, could pose a hazard to the health or safety of the occupants of the Real Property or adjacent properties or any property or facility formerly owned, leased or used by the Companies.The term includes asbestos, polychlorinated biphenyls, petroleum products and all materials, substances and wastes regulated under any Environmental Law. 4 “Indebtedness” means as to any Person at any time: (a)obligations of such Person for borrowed money; (b)obligations of such Person evidenced by bonds, notes, debentures or other similar instruments; (c)obligations of such Person to pay the deferred purchase price of property or services (including obligations under noncompete, consulting or similar arrangements), except trade accounts payable of such Person arising in the Ordinary Course of Business that are not past due by more than 90 days or that are being contested in good faith by appropriate proceedings diligently pursued and for which adequate reserves have been established on the financial statements of such Person; (d)any indebtedness arising under capitalized leases, conditional sales Contracts or other similar title retention instruments; (e)indebtedness or other obligations of others directly or indirectly guaranteed by such Person; (f)obligations secured by an Encumbrance existing on any property or asset owned by such Person; (g)reimbursement obligations of such Person relating to letters of credit, bankers’ acceptances, surety or other bonds or similar instruments; (h)Liabilities of such Person relating to unfunded, vested benefits under any Employee Benefit Plan (excluding obligations to deliver stock pursuant to stock options or stock ownership plans); (i)net payment obligations incurred by such Person pursuant to any hedging agreement; (j)all liabilities under any interest rate protection agreement, interest rate future agreement, interest rate option agreement, interest rate swap agreement or other similar agreement designed to protect such Person against fluctuations in interest rates; and (k)all interest, fees and other expenses owed with respect to indebtedness described in the foregoing clauses (a) through (j). “Intellectual Property” means, with respect to the Companies’ Business, all (a)inventions (whether patentable or unpatentable and whether or not reduced to practice), improvements thereto, and patents, patent applications, and patent disclosures, together with re-issuances, continuations, continuations-in-part, revisions, extensions and reexaminations thereof; (b)trademarks, service marks, trade dress, logos, trade names, and corporate names, together with translations, adaptations, derivations and combinations thereof and including goodwill associated therewith, and applications, registrations, and renewals in connection therewith; (c)copyrightable works, copyrights, and applications, registrations and renewals in connection therewith; (d)mask works and applications, registrations and renewals in connection therewith; (e)trade secrets and Confidential Information; (f)computer software, in object and source code format (including data and related documentation); (g)plans, drawings, architectural plans and specifications; (h)websites; (i)other proprietary rights; and (j)copies and tangible embodiments and expressions (in whatever form or medium) of any of the foregoing, including all improvements and modifications thereto and derivative works thereof. “IRS” means the U.S. Internal Revenue Service. “Knowledge”of any Personmeans (a)the actual knowledge of such Person or (b)the knowledge that a reasonable Person should have after reasonable inquiry of employees, directors and officers of such Person (in the case of a legal entity).Notwithstanding the foregoing, references to the “Sellers’ Knowledge” mean the actual knowledge of the Sellers and references to the “Company’s Knowledge” mean the actual knowledge of Sellers and the knowledge that he should have after reasonable inquiry of the employees, directors and officers of the Companies or in the reasonable exercise of his professional duties. “Law” means any federal, state, local, foreign or other law, statute, ordinance, regulation, rule, regulatory or administrative guidance, Order, constitution, treaty, principle of common law or other restriction of any Governmental Body. “Liability” means any liability, obligation or commitment of any kind or nature, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due. 5 “Loss” means any loss, claim, demand, Order, damage (excluding, with respect to indemnification claims between Sellers and Buyer (and not with respect to indemnification claims involving third parties), consequential damages), penalty, fine, cost, settlement payment, Liability, Tax, Encumbrance, expense, fee, court costs or reasonable attorneys’ fees and expenses. “Material Adverse Effect”means any result, occurrence, fact, change, event or effect that would be or could reasonably be expected to be, either individually or in the aggregate (taking into account all other results, occurrences, facts, changes, events or effects), materially adverse to the Business, assets, Liabilities, capitalization, financial condition, operating results, or operations of the Companies, taken as a whole, or to the ability of the Companies and the Sellers to timely consummate the Transactions, except to the extent resulting from (a) changes in general local, domestic, foreign, or international economic conditions, (b) changes affecting generally the industries or markets in which the Companies operates, (c) acts of war, sabotage or terrorism, military actions or the escalation thereof, (d) any changes in applicable laws or accounting rules or principles, including changes in GAAP, (e) changes due to compliance by Sellers or the Companies with the terms of, or the taking of any action contemplated or permitted by, this Agreement, or (f) the announcement of the Transactions. “Order” means any order, award, decision, injunction, judgment, ruling, decree, charge, writ, subpoena or verdict entered, issued, made or rendered by any Governmental Body or arbitrator. “Organizational Documents” means (a)the certificate or articles of incorporation and bylaws, (b)any documents comparable to those described in clause (a) as may be applicable pursuant to any Law and (c)any amendment or modification to any of the foregoing. “Ordinary Course of Business” means the ordinary course of the conduct of the Business by the Companies, consistent with past operating practices. “Party” means the Buyer, the Companies and the Sellers. “Permit” means any permit, license or Consent issued by any Governmental Body or pursuant to any Law. “Permitted Encumbrance” means (a)any mechanic’s, materialmen’s or similar statutory lien incurred in the Ordinary Course of Business for monies not yet due, (b)any lien for Taxes not yet due, and (c)any purchase money lien or lien securing rental payments under capital lease arrangements to the extent related to the assets purchased or leased. “Person” means any individual, corporation, limited liability company, partnership, company, sole proprietorship, joint venture, trust, estate, association, organization, labor union, Governmental Body or other entity. “Proceeding” means any proceeding, charge, complaint, claim, demand, notice, action, suit, litigation, hearing, audit, investigation, arbitration or mediation (in each case, whether civil, criminal, administrative, investigative or informal) commenced, conducted, heard or pending by or before any Governmental Body, arbitrator or mediator. “Related Person” means (a)with respect to a specified individual, any member of such individual’s Family and any Affiliate of any member of such individual’s Family, and (b)with respect to a specified Person other than an individual, any Affiliate of such Person and any member of the Family of any such Affiliates that are individuals.The “Family” of a specified individual means the individual, such individual’s spouse and former spouses, any other individual who is related to the specified individual or such individual’s spouse or former spouse within the third degree of consanguinity, and any other individual who resides with the specified individual. 6 “Representative” means, with respect to a particular Person, any director, officer, employee, agent, consultant, advisor or other representative of such Person, including legal counsel, accountants and financial advisors. “SEC” means the United States Securities and Exchange Commission. “Securities Act” means the Securities Act of 1933, as amended. “Share” means any issued and outstanding share of common stock, no par value, of the Companies. “Tax” means (A)any federal, state, local, foreign or other income, gross receipts, license, payroll, employment, excise, severance, stamp, occupation, premium, windfall profits, environmental (including taxes under Code Section 59A), customs duties, capital stock, franchise, profits, withholding, social security (or similar), unemployment, disability, real property, personal property, sales, use, transfer, registration, value added, general service, alternative or add-on minimum, estimated or other tax of any kind whatsoever, however denominated, or computed, and including any interest, penalty, or addition thereto, whether disputed or not; (B)Liability for the payment of any amounts of the type described in clause (A) arising as a result of being (or ceasing to be) a member of any Affiliated Group (or being included (or required to be included) in any Tax Return relating thereto); and (C)Liability for the payment of any amounts of the type described in clause (A) or (B) as a transferee or successor, by Contract or from any express or implied obligation to indemnify or otherwise assume or succeed to the Liability of any other Person. “Tax Return” means any return, declaration, report, claim for refund, or information return or other document or statement relating to Taxes, including any form, schedule or attachment thereto and any amendment or supplement thereof. “Trading Day” means any day on which the New York Stock Exchange is open for trading, whether or not any of the Alpine 4 Stock is actually traded on that exchange or on that day. “Transactions” means the transactions contemplated by the Transaction Documents. “Transaction Documents” means this Agreement, the Consulting Agreement, the Note, the Security Agreement, and all other written agreements, documents and certificates contemplated by any of the foregoing documents. “Transaction Payments” includes, without limitation (i)all of the Sellers’ Transaction Expenses, if any, and (ii)all severance, change in control, stay-pay, bonus or other similar payments to any current or former employees, officers, directors or managers of the Companies or any of its Affiliates arising as a result of the Transactions, together, without duplication, with any Taxes payable as a result of such payments; except in either case to the extent such have been paid and fully discharged by the Sellers or the Companies prior to the Closing. ARTICLE II SALE AND PURCHASE OF SHARES 2.1Sale and Purchase of Shares.Subject to the terms and conditions of this Agreement, the Buyer will purchase from the Sellers, and Sellers will sell and deliver to the Buyer, all of the Shares owned by Sellers, which Shares equal one hundred percent (100%) of the issued and outstanding Shares of the Companies, broken out as follows: 7 Name Number of shares of Paragon Fabricators, Inc., and percentage of total outstanding shares Number of shares of Paragon Field Services, Inc., and percentage of total outstanding shares James Saulsberry 4,900/49% 4,900/49% H.M. Nipp Sr. 5,100/51% 5,100/51% . 2.2Purchase Price. (a)The total consideration for the Shares (the “Purchase Price”) shall be $5,600,000, which is the sum of the Securities Consideration, the Cash Consideration, and the Promissory Note Consideration, each as hereinafter defined. (b)The “Securities Consideration” shall be 500,000 shares of Alpine 4 Class A Common stock (the “Common Shares”), issued in such amounts as are set forth on the signature page hereto. (i)With respect to the Class A Common Shares, Buyer shall have the obligation to redeem the Common Shares on the date (the “Redemption Date”) which is the next business day following the 24-month anniversary of the Effective Date of this Agreement, at a per share redemption price (the “Redemption Price”) of $1.00, unless prior to the Redemption Date, the Sellers shall have exercised their rights to sell the Common Shares in the open market. (c)The “Cash Consideration” shall be $2,850,000, which shall be allocated to the Sellers as follows:$1,425,000 to each Seller, subject to adjustments as described in Section 6.2, below. (d)The “Promissory Note Consideration,” issued in favor of Sellers only, shall consist of a secured promissory note, in the original principal amount of $2,250,000 (the “Note”), in substantially the form set forth in Exhibit B hereto, secured by a subordinated security interest in the assets of the Companies (the “Security Agreement”) in substantially the form set forth in Exhibit C hereto.Additionally, Buyer shall issue to Sellers 500,000 Series B-3 Preferred shares (the “Guarantee Shares”), which shall be redeemable by the Buyer through the repayment of the amounts owing under the Note, pursuant to the terms set forth in the Note, and which shall vest on the Redemption Date (defined above) if not previously redeemed as set forth below. The Parties agree that the terms of the Note shall include the following: (i) the Note shall be secured by a subordinated security interest in the Assets of the Companies; (ii) the principal shall bear interest at 5%; (iii) the Note will be payable in full on the 12 month anniversary of the Effective Date of this Agreement. (e)The Common Shares and the Guarantee Shares will bear restrictive legends that referencethe applicable securities laws as well as this Agreement. (f)At the Closing, subject to the terms and conditions of this Agreement, (i)The Sellers shall transfer all of the Shares of the Companies owned by the Sellers to the Buyer by delivering to the Buyer the certificates therefor, with all necessary endorsements and assurances in order to permit immediate registration of the transfer thereof on the books of the Companies, free and clear of any Encumbrances (other than restrictions on transfer imposed by applicable securities Law), accompanied by duly executed stock powers, in form and substance reasonably satisfactory to the Buyer, and 8 (ii)against receipt of the Shares, the Buyer shall issue, deliver, and pay, as applicable, the Securities Consideration, the Promissory Note Consideration, the Guarantee Shares, and the Cash Consideration as follows:(A)an aggregate of 500,000 shares of Alpine 4 Class A Common Stock to Sellers, duly registered in the name of Sellers (with delivery of the certificate(s) representing the Securities Consideration to be delivered within 30 days of the Closing); (B)the Note (as described above); (C) 500,000 shares of Alpine 4 Series B Preferred Stock as the Guarantee Shares; and (D) Cash Consideration of $2,850,000 shall be paid to the Sellers, in the amounts set forth in Section 2.2(c) above, by wire transfers of immediately available funds to bank accounts designated by the Sellers on the Signature Page hereto. 2.3Closing.Buyer has had until and through the Closing Date (defined below), in which to conduct due diligence (the "Due Diligence Period"). Sellers provided Buyer with all documents and information concerning the Business and the Assets as Buyer requested, including without limitation all ledgers and financial statements, income documentation, sales history, sales tax records, client records, client and prospective client lists, employee salaries and benefits, and all other pertinent documents, in each case, to the extent requested throughout the Due Diligence Period by Buyer to objectively evaluate the Business.Following such Due Diligence Period, the closing of the Transactions (the “Closing”) to be performed on the Closing Date will take place remotely via the exchange of documents and signatures as the Buyer and the Sellers may mutually determine (the“Closing Date”).The sale, assignment, transfer and conveyance to the Buyer of the Shares will be deemed effective as 12:01 a.m. on the Closing Date. 2.4Non-Compete.In connection with the purchase of the Shares by the Buyer, Sellers hereby agrees that during the term of Sellers’ Consulting Agreement (and any extensions), and for a period of two (2) years from the date of the last payment made on the Note, Sellers shall not accept employment with or render any service to, or acquire or own, directly or indirectly, any ownership interest, any direct competitor of the Companies or create or engage in creating or conducting a competing business anywhere within the geographic area in which the Companies conducts Business or provides services during the time of Sellers’ consulting or other business relationship with the Companies. Buyer expressly acknowledges that Sellers will continue to own and operate a business called Paragon Industrial Fabricators, LLC which provides broker services and construction management but not actual fabrication and or field services to the oil and gas industry. 2.5Tax Withholding. Notwithstanding anything to the contrary in this Article II, to the extent required by the Code or applicable Law, the Buyer shall be permitted to deduct and withhold for taxes any required amounts from the Purchase Price (or any portion thereof), as reasonably determined by the Buyer .Any tax amounts so deducted or withheld shall be treated as if paid to the Party for whom the tax deduction or withholding was required; provided, however, that the withholding Party shall have properly remitted such tax amounts withheld to the appropriate authorities. ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLERS Each Seller represents and warrants to the Buyer that the following representations are true and complete as of the Closing Date: 3.1Authority.Seller has full power, authority and legal capacity to execute and deliver the Transaction Documents to which Seller is a party and to perform the Sellers’ obligations thereunder.This Agreement constitutes the valid and legally binding obligation of the Seller, enforceable against Sellers in accordance with the terms of this Agreement.Upon the execution and delivery by Seller of each Transaction Document to which Seller is a party, such Transaction Document will constitute the valid and legally binding obligation of Seller enforceable against Seller in accordance with the terms of such Transaction Document. 9 3.2Share Ownership.Each Seller owns of record and beneficially the number of Shares set forth next to Seller’s name on the Signature Page hereto, free and clear of any Encumbrance or restriction on transfer (other than any restriction under any securities Law).Neither Seller is a party to any option, warrant, purchase right, right of first refusal, call, put or other Contract (other than this Agreement) that could require Seller to sell, transfer or otherwise dispose of any Shares.At the Closing, Seller will have duly transferred to the Buyer all of Seller’s Shares, free and clear of any Encumbrance, and such shares constitute 100% of the issued and outstanding stock of the Companies. 3.3No Conflicts.Neither the execution and delivery of this Agreement nor the performance of the Transactions will, directly or indirectly, with or without notice or lapse of time:(a)violate any Law to which Seller, or any of Seller’s Shares, is subject; (b)violate, conflict with, result in a breach of, constitute a default under, result in the acceleration of or give any Person the right to accelerate the maturity or performance of, or to cancel, terminate, modify or exercise any remedy under, any Contract to which Seller is a party or by which Seller is bound or to which any of Seller’s Shares is subject or the performance of which is guaranteed by Seller; or (c)result in the imposition of any Encumbrance on any of Seller’s Shares.Seller need not notify, make any filing with, or obtain any Consent of, any Person in order to perform the Transactions. 3.4Litigation.There is no Proceeding pending or, to Seller’s Knowledge, threatened or anticipated against Seller relating to or affecting the Transactions. 3.5Brokers’ Fees.Seller shall be responsible for the payment of fees with the business brokerage fee charged by Texas Business Brokers with respect to the Transactions.Seller has not engaged and is not aware of any other brokers, finders or agents entitled to any similar fee, commission or related payments with respect to the Transactions for which the Buyer or the Companiescould be liable. 3.6Securities Law. (a)Seller acknowledges that the offer and sale of the Securities Consideration is intended to be exempt from registration under the Securities Act and all applicable state securities Law. (b)Seller:(i)has been furnished with a copy of Buyer’s SEC filings filed with the SEC and all reports or documents required to be filed thereafter with the SEC pursuant to the Securities Exchange Act of 1934, as amended; (ii)has been provided copies of all other reasonably requested material information regarding Buyer; and (iii)has been afforded an opportunity to ask questions of, and receive answers from, management of Buyer in connection with the Securities Consideration.Seller has not been furnished with any oral or written representation in connection with the purchase of the Securities Consideration by or on behalf of Buyer that Seller has relied on that is not contained in this Agreement. (c)Seller: (i)is an “accredited investor” as defined in Rule 501 of Regulation D under the Securities Act; (ii)has obtained, in its judgment, sufficient information to evaluate the merits and risks of the purchase of the Securities Consideration; (iii)has sufficient knowledge and experience in financial and business matters to evaluate the merits and risks associated with such purchase of the Securities Consideration and to make an informed investment decision with respect thereto; and (iv)has consulted with its own advisors with respect to the purchase of the Securities Consideration. 10 (d)The Securities Consideration is being acquired for Seller’s own account for investment and not for the benefit or account of any other Person and not with a view to, or in connection with, any resale or distribution thereof unless the shares of such Securities Consideration are subsequently registered under the Securities Act and under the applicable securities Law of such states or an exemption from such registration is otherwise available.Seller fully understands and agrees that it may have to bear the economic risk of the investment in the Securities Consideration for an indefinite period of time because, among other reasons, such Securities Consideration has not been registered under the Securities Act or under the securities Law of any states, and, therefore, the shares of such Securities Consideration are “restricted securities” and cannot be resold, pledged, assigned or otherwise disposed of unless they are subsequently registered under the Securities Act and under the applicable securities Law of such states or an exemption from such registration is otherwise available.Seller understands that Buyer is not under any obligation to register such Securities Consideration on Seller’s behalf or to assist Seller in complying with any exemption from registration under the Securities Act or applicable state securities Law, except as set forth in the Transactional Documents.Seller understands that unless the shares of such Securities Consideration are eligible for sale pursuant to Rule 144(d), Buyer may require, as a condition to registering the transfer of such Securities Consideration, an opinion of counsel satisfactory to Buyer to the effect that such transfer does not violate such registration requirements ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANIES The Sellers and the Companies, jointly and severally, represent and warrant to the Buyer as follows: 4.1Organization, Qualification and Corporate Power .Schedule 4.1 sets forth the Companies’ jurisdiction of incorporation, the other jurisdictions in which it is qualified to do business, and its directors and officers.The Companies is a corporation duly organized, validly existing and in good standing under the laws of its jurisdiction of incorporation.The Companies is duly qualified to do business and is in good standing under the laws of its jurisdiction of organization and the laws of each jurisdiction where such qualification is required.Each of the Companies has full corporate power and authority to conduct the businesses in which it is engaged, to own and use the properties and assets that it purports to own or use and to perform its obligations.The Companies do not currently maintain, nor has at any time in the past maintained, employees or assets of any kind in any jurisdiction outside of the United States, except as set forth on Schedule 4.1. Each of the Companies has delivered to the Buyer correct and complete copies of the Organizational Documents of the Companies.The Companies is not in violation of any of its Organizational Documents.The minute books, the stock certificate books and the stock ledger of the Companies, in each case as delivered or made available to the Buyer, are correct and complete.Neither of the Companies has, within the last five years, (i)used any trade names or assumed names other than the trade names or assumed names set forth on Schedule 4.1 or (ii)operated any business other than the Business, except as set forth on Schedule 4.1. 4.2Capitalization.The entire authorized capital stock of the Companies are as follows: Company Authorized Outstanding Paragon Fabricators, Inc. Common Stock Paragon Fabricators, Inc. Preferred Stock 0 0 Paragon Field Services, Inc. Common Stock Paragon Field Services, Inc. Preferred Stock 0 0 11 All such outstanding shares are owned of record and beneficially by the Sellers as identified in Section 2.1 above, and there are no other owners or holders of shares of either of the Companies.All of the outstanding capital stock of the Companies has been duly authorized and is validly issued, fully paid and nonassessable.There are no outstanding securities convertible or exchangeable into capital stock of either of the Companiesor any options, warrants, purchase rights, subscription rights, preemptive rights, conversion rights, exchange rights, calls, puts, rights of first refusal or other Contracts that could require the Companiesto issue, sell or otherwise cause to become outstanding or to acquire, repurchase or redeem capital stock of the Companies.There are no outstanding stock appreciation, phantom stock, profit participation or similar rights with respect to the Companies.The Companies have not violated any securities Law in connection with the offer, sale or issuance of any of its capital stock or other equity or debt securities.There are no voting trusts, proxies or other Contracts relating to the voting of the capital stock of the Companies.The Companies do not control or own, directly or indirectly, any equity or profits interests in any Person or have the power, directly or indirectly, to elect any Persons to the board of directors or comparable governing body of any other Person. 4.3Authority.The Companies have full corporate power and authority to execute and deliver this Agreement and each Transaction Document to which the Companies is a party, and to perform its obligations hereunder and thereunder.The execution, delivery and performance by the Companies of this Agreement and each Transaction Document to which the Companies is a party have been duly authorized by the board of directors of the Companies.This Agreement and each Transaction Document to which the Companies is a party constitutes the valid and legally binding obligation of the Companies, enforceable against the Companies in accordance with the terms thereof.Upon the execution and delivery by the Companies of each Transaction Document to which the Companies is a party, such Transaction Document will constitute the valid and legally binding obligation of the Companies enforceable against the Companies in accordance with the terms of such Transaction Document. 4.4No Conflicts.Neither the execution and delivery of this Agreement nor the performance of the Transactions will, directly or indirectly, with or without notice or lapse of time:(a)violate any Law to which the Companiesor any asset owned or used by the Companiesis subject; (b)violate any Permit held by the Companiesor give any Governmental Body the right to terminate, revoke, suspend or modify any Permit held by the Companies; (c)violate any Organizational Document of the Companies; (d)violate, conflict with, result in a breach of, constitute a default under, result in the acceleration of or give any Person the right to accelerate the maturity or performance of, or to cancel, terminate, modify or exercise any remedy under, any Material Contract; (e)cause the Buyer or the Companiesto have any Liability for any Tax; or (f)result in the imposition of any Encumbrance upon any asset owned or used by the Companies.The Companies do not need to notify, make any filing with, or obtain any Consent of any Person in order to perform the Transactions. 4.5Financial Statements. (a)Attached to Schedule 4.5 are the following financial statements (collectively, the”Financial Statements”):(i)unaudited balance sheets of the Companies as of December 31 for each of the years 2012 to 2014, and statements of income, changes in stockholders’ equity, and cash flow for each of the fiscal years then ended; and (ii)an unaudited, consolidated balance sheet (the “Interim Balance Sheet”) of the Companiesas of July 31st 2015, and statements of income, changes in stockholders’ equity, and cash flow for the 3-month period then ended.Except as set forth on Schedule 4.5, the Financial Statements have been prepared in accordance with [GAAP], applied on a consistent basis throughout the periods covered thereby, and present fairly the financial condition of the Companies as of and for their respective dates and periods covered thereby; provided, however, that the interim financial statements described in clause (ii) above are subject to normal, recurring year-end adjustments (which will not be, individually or in the aggregate, materially adverse) and lack notes (which, if presented, would not differ materially from the notes accompanying the Balance Sheet). 12 (b)The Companies’ books and records maintained in the ordinary course of business (including all financial records, business records, customer lists, and records pertaining to products or services delivered to customers) (i)are complete and correct in all material respects and all transactions to which it is or has been a party are accurately reflected therein in all material respects on an accrual basis, (ii)reflect all material discounts, returns and allowances granted by it with respect to the periods covered thereby, (iii)have been maintained in accordance with customary and commercially reasonable business practices in its industry, (iv)form the basis for the Financial Statements with respect to the Companies and (v)reflect in all material respects the assets, liabilities, financial position, results of operations and cash flows of it on an accrual basis.To the Companies’ Knowledge, all computer-generated reports and other computer output included in its books and records are complete and correct in all material respects and were prepared in accordance with commercially reasonable business practices based upon accurate data.The Companies’ management information systems are adequate for the preservation of relevant information and the preparation of accurate reports. (c)To the Companies’ Knowledge, there are no events of fraud, whether or not material, that involve management or other employees of the Companies who have a significant role in the Companies’ financial reporting and/or relate to the Business. 4.6Absence of Certain Changes.Except as disclosed on Schedule 4.6, since July 31, 2015 (the “Interim Date”), there has not been any Material Adverse Effect and no event has occurred or circumstance exists that reasonably could result in any such Material Adverse Effect.Since the Interim Date, the Companies have: (a)notsold, leased, transferred or assigned any asset, other than for fair consideration in the Ordinary Course of Business or made any distributions of any assets (cash or otherwise) to any of its Affiliates; (b)not sold, leased, transferred or assigned any of its assets, tangible or intangible, other than the sale or transfer of inventory or immaterial assets for fair consideration in the Ordinary Course of Business; (c)not experienced any material damage, destruction or loss other than ordinary wear and tear (whether or not covered by insurance) to its property or assets in excess of $25,000 in the aggregate; (d)not entered into any Contract (or series of reasonably related Contracts, each of which materially relates to the underlying transaction as a whole) involving more than $25,000 or that cannot be terminated without penalty on less than six months’ notice, with the exception of inventory purchase orders; (e)not accelerated, terminated, modified or cancelled any Contract or Permit (or series of reasonably related Contracts or Permits) involving more than $25,000 annually to which the Companiesis a party or by which it or its assets is bound, and the Companies have not received notice that any other party to such a Contract or Permit (or series of reasonably related Contracts or Permits) has accelerated, terminated, modified or cancelled the same, other than as set forth in Paragraph 4.6(o); 13 (f)not had an Encumbrance (other than Permitted Encumbrances) imposed upon it or any of its assets; (g)not (i)made any capital expenditure (or series of related capital expenditures) either involving more than $25,000, except for certain software development expenditures, or outside the Ordinary Course of Business (ii)failed to make any scheduled capital expenditures or investments when due, or (iii)made any capital investment in, any loan to, or any acquisition of the securities or assets of, any other Person (or series of related capital investments, loans or acquisitions) involving more than $25,000; (h)not delayed or postponed the payment of accounts payable and other Liabilities, accelerated the collection of accounts receivable, in either case outside the Ordinary Course of Business, or altered any accounting method or practice; (i)not issued, created, incurred or assumed any Indebtedness (or series of related Indebtedness) involving more than $25,000in the aggregate or delayed or postponed the payment of accounts payable or other Liabilities beyond the original due date; (j)not canceled, compromised, waived or released any right or claim (or series of related rights or claims) or any Indebtedness (or series of related Indebtedness) owed to it, in any case involving more than $25,000; (k)not issued, sold or otherwise disposed of any of its capital stock, or granted any options, warrants or other rights to acquire (including upon conversion, exchange or exercise) any of its capital stock or declared, set aside, made or paid any dividend or distribution with respect to its capital stock (whether in cash or in kind) or redeemed, purchased or otherwise acquired any of its capital stock or amended any of its Organizational Documents; (l)not (i)conducted the Business outside the Ordinary Course of Business, (ii)made any loan to, or entered into any other transaction with, any of its directors, officers or employees on terms that would not have resulted from an arms-length transaction, (iii)entered into any employment Contract or modified the terms of any existing employment Contract, (iv)granted any increase in the compensation of any of its directors, officers or employees (including, without limitation, any increase pursuant to any bonus, pension, profit-sharing or other plan or commitment), or (v)adopted, amended, modified or terminated any Employee Benefit Plan or other Contract for the benefit of any of its directors, officers or employees; (m)not made, rescinded or changed any Tax election, changed any Tax accounting period, adopted or changed any accountingmethod, filed any amended Tax Return, entered into any closing agreement, settled any Tax claim, assessment or Liability, surrendered any right to claim a refund of Taxes, consented to any extension or waiver of the limitation period applicable to any Tax claim or assessment, or taken any other similar action relating to the filing of any Tax Return or the payment of any Tax; (n)not had any Proceeding commenced nor, to the Companies’ Knowledge, threatened or anticipated relating to or affecting the Companies, the Business or any asset owned or used by it; (o)not suffered (i)any loss of any material customer, distribution channel, sales location or source of supply of raw materials, inventory, utilities or contract services or the receipt of any notice that such a loss may be pending, or (ii)any occurrence, event or incident related to the Companies outside of the Ordinary Course of Business, it being understood that Sellers had previously disclosed the cancellation of its contract with the Union Tribune prior to July 31st 2015; 14 (p)not estimated or recorded any Contract Loss in any single instance of more than $5,000 or any Contract Losses in the aggregate of more than $20,000; (q)not entered into any capital or operating leases. (r)not obtained or sought to obtain any Permit, other than Permits obtained or sought in connection with the new building leased pursuant to the office lease referenced in clause (q) of this Section 4.6; or (s)not agreed or committed to any of the foregoing. 4.7No Undisclosed Liabilities.The Companies have not incurred any Liability (and, to the Companies’ Knowledge, no basis exists for any Liability), except for (a)Liabilities to the extent reflected or reserved against on the Interim Balance Sheet, (b)current Liabilities incurred in the Ordinary Course of Business since the Interim Date (none of which results from, arises out of, relates to, is in the nature of, or was caused by any breach of Contract, breach of warranty, tort, infringement or violation of Law) and (c) Liabilities that are not required to be reflected in the Companies’ Financial Statements in accordance with GAAP and are individually or in the aggregate not greater than $25,000. 4.8Title to and Sufficiency of Assets.The Companieshavegood and marketable title to, or a valid leasehold interest in, the Assets, free and clear of any Encumbrances except for Permitted Encumbrances and except for properties and assets disposed of in the Ordinary Course of Business since the Interim Date.The Assets include (a)all tangible and intangible property and assets necessary for the continued conduct of the Business and the provision of services therewith as of the Closing in the same manner as conducted prior to the Closing and in compliance in all material respects with all applicable Laws, Material Contracts and Permits as of the Closing and (b)all property and assets necessary to have generated the results of operations for the Business reflected in the Financial Statements and to perform under the Material Contracts.The Companies further represents and warrants that the Companies will retain title to the Assets, following the Closing, and irrespective of the status of the consulting agreement between Sellers and the Companies. 4.9Accounts Receivable; Accounts Payable. (a)All Accounts Receivable as of the Closing Date represent or will represent valid obligations arising from goods or services actually sold by the Companiesin the Ordinary Course of Business.Unless paid prior to the Closing Date, to the Companies’ Knowledge, the Accounts Receivable are and will be as of the Closing Date collectible in accordance with their terms net of the respective reserves shown on the Balance Sheet, the Interim Balance Sheet and the accounting records of the Companiesas of the Closing Date, respectively.The foregoing reserves are calculated consistent with past practices.To the Companies’ Knowledge, there is no contest, claim, or right to set-off, other than warranty work in the Ordinary Course of Business, under any Contract with any obligor of an Account Receivable relating to the amount or validity of such Account Receivable.Schedule 4.10(a) contains a list of all Accounts Receivable as of the July 31, 2015, which list sets forth the aging of such Accounts Receivable. (b)All Accounts Payable as of the Closing Date represent or will represent valid obligations arising from purchases or commitments actually made by the Companies in the Ordinary Course of Business.Unless paid prior to the Closing Date, the Accounts Payable are and will be as of the Closing Date current and payable in accordance with their terms net of the respective reserves shown on the Balance Sheet, the Interim Balance Sheet and the accounting records of the Companies as of the Closing Date, respectively.There is no contest, claim, or right to set-off under any Contract with any obligee of an Account Payable relating to the amount or validity of such Account Payable.Schedule 4.10(b) contains a list of all Accounts Payable as of July 31, 2015, which list sets forth the aging of such Accounts Payable. 15 4.10Relationship with Business Partners, Vendors, Suppliers.As of the date of this Agreement, the Companies have maintained positive business relationships consistent with past practices with its business partners, vendors, suppliers, and all others (collectively, the “Business Associates”) necessary for the operation of the Business of the Companies.Neither the Companies nor the Sellers is aware of any pending problems, issues, or concerns with the relationships with any of the Companies’ Business Associates. 4.11Real Property.The Sellers desire to sell the Real Estate associated with the businesslocated at500 Main St, La Marque TX and the adjacent property the value of the Real Estate associated with this agreement shall be the amount of the appraised value of the property and that value shall be assigned within the full transaction of $5,600,000.00. The Companies do not own or lease any other real property.Addendum E lists all of the real property and interests therein. The Real Property constitutes all interests in real property currently used in connection with the Business necessary to conduct the Business in the Ordinary Course of Business. 4.12Contracts. (a)The Companies have provided to Buyer copies of, or access to,the following Contracts to which the Companiesis a party or by which the Companiesis bound or to which any asset of the Companiesis subject or under which the Companieshaveany rights or the performance of which is guaranteed by the Companies or under which the Companies is conducting any of the Business(collectively, with the Leases, Licenses and Insurance Policies, the“Material Contracts”): (i)each Contract (or series of related Contracts) that involves delivery or receipt of products or inventory of an amount or value in excess of $10,000 or that involves expenditures or receipts in excess of $10,000; (ii)each Contract (or series of related Contracts) that involves delivery or receipt of services (other than with respect to products or inventory) of an amount or value in excess of $10,000 or that involves expenditures or receipts in excess of $10,000; (iii)each lease, rental or occupancy agreement, license, installment and conditional sale agreement, and other Contract affecting the ownership of, leasing of, title to, use of, or any leasehold or other interest in, any real or personal property, including each Lease and License; (iv)each licensing agreement or other Contract with respect to intellectual property of any third party, including any agreement with any current or former employee, consultant or contractor regarding the appropriation or non-disclosure of any Intellectual Property or intellectual property of any third party; (v)each collective bargaining agreement and other Contract to or with any labor union or other employee representative of a group of employees; (vi)each joint venture, partnership or Contract involving a sharing of profits, losses, costs or Liabilities with any other Person; (vii)each Contract containing any covenant that purports to restrict the business activity of the Companiesor limit the freedom of the Companiesto engage in any line of business or to compete with any Person; (viii)each Contract providing for payments to or by any Person based on sales, purchases or profits, other than direct payments for goods; (ix)each power of attorney; (x)each Contract entered into other than in the Ordinary Course of Business that contains or provides for an express undertaking by the Companiesto be responsible for consequential, incidental or punitive damages; (xi)each Contract (or series of related Contracts) for capital expenditures in excess of $10,000; (xii)each written warranty, guaranty or other similar undertaking with respect to contractual performance other than in the Ordinary Course of Business; (xiii)each Contract for Indebtedness with an outstanding balance in excess of $10,000; (xiv)each employment or consulting Contract; (xv)each Contract to which the Sellers or any Related Person of the Sellers or of the Companiesis a party or otherwise has any rights, obligations or interests; and (xvi)each Contract not terminable without penalty on less than six months’ notice. 16 (b)Each Material Contract, with respect to the Companies, is legal, valid, binding, enforceable, in full force and effect and will continue to be so on identical terms as of the Closing Date.Each Material Contract, with respect to the other parties to such Material Contract, to the Companies’ Knowledge, is legal, valid, binding, enforceable, in full force and effect and will continue to be so on identical terms as of the Closing Date.To the Companies’ Knowledge, the Companies is not aware of any breach or default, and is not aware of any event that has occurred that with notice or lapse of time would constitute a breach or default, or permit termination, modification or acceleration, under any Material Contract.To the Companies’ Knowledge and to the Sellers’ Knowledge, no other party is in breach or default, and no event has occurred that with notice or lapse of time would constitute a breach or default, or permit termination, modification or acceleration, under any Material Contract.No party to any Material Contract has notified the Companies that it has repudiated any provision of any Material Contract. (c)There is no Contract to which the Companies is a party and performing work as a subcontractor for a prime contractor (a “Subcontract”), which incorporates terms or conditions from the related Contract between the prime contractor and the other Person party thereto (the “Prime Contract”), where the terms and conditions incorporated into the Subcontract from the Prime Contract (i) impose material obligations on the Companies not expressly delineated in the Subcontract (e.g., cannot incorporate by reference to the Prime Contract) or (ii) require the Companies to perform in a manner inconsistent with, or above and beyond, the terms of Material Contracts (which are not Subcontracts) previously provided to the Buyer. 4.13Intellectual Property. (a)Except as set forth on Schedule 4.14, the Companies are the sole and exclusive legal and beneficial, and, as to registered Intellectual Property, record, owner of all right, title and interest in and to the Intellectual Property, and has, to the Companies’ knowledge, the valid right to use all other intellectual property of any third party used in or necessary for the conduct of the Companies’ current business or operations, in each case, free and clear of Encumbrances other than Permitted Encumbrances. Each item of Intellectual Property or intellectual property of any third party owned, licensed or used by the Companies immediately prior to the Closing is set forth on Schedule 4.14.To the Companies’ Knowledge, each item of Intellectual Property or intellectual property of any third party owned, licensed or used by the Companies is valid and enforceable and otherwise fully complies with all Laws applicable to the enforceability thereof.Schedule 4.14 identifies each item of intellectual property of any third party that any Person other than the Companies owns and that the Companies uses pursuant to license, agreement or permission (a “License”).With respect to each item of Intellectual Property or intellectual property of any third party required to be identified in Schedule 4.14:(i)such item is not subject to any Order; (ii)no action is pending or, to the Companies’ Knowledge, is threatened or anticipated that challenges the legality, validity or enforceability of such item; and (iii)the Companies have not granted any sublicense or similar right with respect to the License relating to such item. (b)To the Companies’ Knowledge, the conduct of the Companies’ business as currently and formerly conducted, and the products, processes and services of the Companies, have not infringed, misappropriated, diluted or otherwise violated, and do not and will not infringe, dilute, misappropriate or otherwise violate the intellectual property or other rights of any Person. To the Companies’ Knowledge, no Person has infringed, misappropriated, diluted or otherwise violated, or is currently infringing, misappropriating, diluting or otherwise violating, any intellectual property of any third party.The Companies is not aware of any Proceedings (including any oppositions, interferences or re-examinations) settled, pending or threatened (including in the form of offers to obtain a license): (i) alleging any infringement, misappropriation, dilution or violation of the intellectual property of any Person by the Companies; (ii) challenging the validity, enforceability, registrability or ownership of any intellectual property or the Companies’ rights with respect to any intellectual property of any third party; or (iii) by the Companies or any other Person alleging any infringement, misappropriation, dilution or violation by any Person of the Intellectual Property.The Companies is not subject to any outstanding or prospective Order (including any motion or petition therefor) that does or would restrict or impair the use of any Company Intellectual Property. 17 (c)The Companies have taken all commercially reasonable actions to maintain and protect all of the Intellectual Property as of the Closing Date so as not to adversely affect the validity or enforceability thereof.The consummation of the transactions contemplated hereunder will not result in the loss or impairment of or payment of any additional amounts with respect to, nor require the consent of any other Person in respect of, the Companies’ right to own, use or hold for use any Intellectual Property or intellectual property of any third party as owned, used or held for use in the conduct of the Companies’ business or operations as currently conducted. 4.14Tax. (a)The Companies have timely filed with the appropriate Governmental Body all Tax Returns that the Companies was required to have filed.All Tax Returns filed by the Companies are true, correct and complete in all material respects.All Taxes owed (or required to be remitted) by the Companies (whether or not shown or required to be shown on any Tax Return) have been timely paid to the appropriate Governmental Body. (b)To the Companies’ Knowledge, no claim has been made by any Governmental Body in a jurisdiction where the Companies does not file Tax Returns that the Companies is or may be subject to the payment, collection or remittance of any Tax of that jurisdiction or is otherwise subject to taxation by that jurisdiction.To the Companies’ Knowledge, there are no Encumbrances on any of the assets of the Companies that arose in connection with, or otherwise relate to, any failure (or alleged failure) to pay any Tax.Schedule 4.15 (i) contains a list of all states, territories and other jurisdictions (whether domestic or foreign) in which the Companies have filed a Tax Return at any time during the six-year period ending on the date hereof, (ii) identifies those Tax Returns that have been audited, (iii) identifies those Tax Returns that currently are the subject of audit, (iv) lists all Tax rulings and similar determinations requested or received by the Companies or Sellers, (v) identifies those Tax Returns that are due to be filed within 90 days after the date hereof and (vi) contains a complete and accurate description of all material Tax elections that weremade by or on behalf of the Companies.The Companies have delivered or made available to the Buyer true, correct and complete copies of all Tax Returns filed by, and all examination reports, and statements of deficiencies assessed against or agreed to by, the Companies during the six-year period ending on the date hereof. (c)The Companies (i) have never been a member of an Affiliated Group filing a consolidated federal income tax return (other than a group the common parent of which was the Companies), (ii) has never been a party to any Tax sharing, indemnification or allocation agreement, nor does the Companies owe any amount under any such agreement, (iii) does not have any liability for Taxes of any person under Treas. Reg. § 1.1502-6 (or any similar provision of state, local or foreign law, and including any arrangement for group relief within a jurisdiction or similar arrangement), as a transferee or successor, by contract, or otherwise, and (iv) has never been a party to any joint venture, partnership or other agreement or arrangement that could be treated as a partnership for Tax purposes. 18 (d)The Companies have never constituted either a “distributing corporation” or a “controlled corporation” in a distribution of stock intended to qualify for a tax-free treatment under Code Section 355. (e)The Companies have withheld or collected, and timely paid to the appropriate Governmental Body, all Taxes required to have been withheld or collected and remitted, and complied with all information reporting and back-up withholding requirements, and has maintained all required records with respect thereto, in connection with amounts paid or owing to any employee, customer, creditor, stockholder, independent contractor, or other third party. (f)There is no basis for any Governmental Body to, and neither Sellers nor any director or officer (or employee responsible for Tax matters) of the Companies expects any Governmental Body to, assess any additional Taxes for any period.There is no dispute or claim concerning any Liability for Taxes paid, collected or remitted (or to be paid, collected or permitted) by the Companies either (i) claimed or raised by any Governmental Body in writing or (ii) as to which any of the Sellers or Company has Knowledge.The Companies have not waived any statute or period of limitations with respect to any Tax or agreed, or been requested by any Governmental Body to agree, to any extension of time with respect to any Tax.No extension of time within which to file any Tax Return of the Companies has been requested, granted or currently is in effect. (g)Since the Interim Date, the Companies have not incurred any Liability for Taxes outside the ordinary course of business. (h)The Companies have not, directly or indirectly, participated in any transaction (including, the transactions contemplated by this Agreement) that would constitute (i) a “reportable transaction” or “listed transaction” as defined in Treasury Regulation Section 1.6011-4 or (ii) a “tax shelter” as defined in Code Section 6111 and the Treasury Regulations thereunder. (i)The Companies will not be required to include any item of income in, or exclude any item of deduction from, Taxable income for any Taxable period (or portion thereof) ending after the Closing Date, including as a result of: (i) a “closing agreement” as described in Code Section 7121 (or any corresponding or similar provision of state, local or foreign Tax law) executed on or prior to the Closing Date; (ii) change in method of accounting under Code Section 481(c); (iii) deferred intercompany gain or excess loss account under Treasury Regulations under Code Section 1502; (iv) installment sale or open transaction disposition made on or prior to the Closing Date; or (v) prepaid amount received on or prior to the Closing Date. (j)Schedule 4.15lists each agreement, contract, plan or other arrangement (whether or not written and whether or not an Employee Benefit Plan) to which the Companies is a party that is a “nonqualified deferred compensation plan” within the meaning of Code Section 409A and the Treasury Regulations thereunder.Each such nonqualified deferred compensation plan (i) complies, and is operated and administered in accordance, with the requirements of Code Section 409A, the Treasury Regulations thereunder and any other IRS guidance issued thereunder and (ii) has been operated and administered in good faith compliance with Code Section 409A from the period beginning on the adoption of such nonqualified deferred compensation plan. 4.15Legal Compliance. (a)The Companies are, and since January 1, 2012, have been, in compliance in all material respects with all applicable Laws and Permits.To the Companies’ Knowledge, no Proceeding is pending, nor since January 1, 2012, has been filed or commenced, against the Companiesalleging any failure to comply with any applicable Law or Permit.To the Companies’ Knowledge, no event has occurred or circumstance exists that (with or without notice or lapse of time) may constitute or result in a violation by the Companiesof any Law or Permit.The Companies have not received any notice or other communication from any Person regarding any actual, alleged or potential violation by the Companiesof any Law or Permit or any cancellation, termination or failure to renew any Permit held by the Companies. 19 (b)Schedule 4.16 contains a complete and accurate list of each Permit held by the Companiesthat is material to the Business or that otherwise is material to the Business or any asset owned or leased by the Companiesand states whether each such Permit is transferable.Each Permit listed or required to be listed on Schedule 4.16 is valid and in full force and effect.Each Permit listed or required to be listed on Schedule 4.16 is renewable for no more than a nominal fee and, to the Companies’ Knowledge, there is no reason why such Permit will not be renewed.The Permits listed on Schedule 4.16 constitute all of the Permits necessary to allow the Companiesto lawfully conduct and operate the Business as currently conducted and operated and to own and use its assets as currently owned and used. 4.16Litigation.There is no Proceeding pending or, to the Companies’ Knowledge, threatened or anticipated relating to or affecting (a)the Companiesor the Business or any asset owned or used by the Companies or (b)the Transactions.To the Companies’ Knowledge, no event has occurred or circumstance exists that would reasonably be expected to give rise to or serve as a basis for the commencement of any such Proceeding in which the anticipated liability exposure would be expected to exceed $10,000.There is no outstanding Order to which the Companiesor any asset owned or used by it is subject.Schedule4.16 lists all Proceedings pending at any time since January 1, 2012, in which either of the Companies has been named as a defendant (whether directly, by counterclaim or as a third-party defendant) and all Proceedings pending at any time since January 1, 2012, in which either of the Companies has been a plaintiff.Schedule 4.16 lists all Orders in effect at any time since January 1, 2012, to which either of the Companies has been subject or any asset owned or used by the Companies is subject. 4.17Service Warranties.Each service provided by the Companieshas been in conformity with all applicable contractual commitments and all express and implied warranties.The Companies have not had any Liability (and, to the Companies’ Knowledge, there is no basis for any present or future Proceeding against the Companiesthat could give rise to any Liability) for replacement or repair or other damages in connection therewith.Schedule 4.17 lists (i)all Contracts which contain warranties extended beyond 12 months, (ii)all warranty claims made against the Companies in excess of $10,000 since January 1, 2012 and (iii) any guaranty, warranty or indemnity provided by the Companies not consistent with past practice or that could reasonably have a claim in excess of $10,000.The Companies have not had any Liability (and there is no basis for any present or future Proceeding against the Companies that could give rise to any Liability) arising out of any injury to any individual or property as a result of any service provided by the Companies. 4.18Environmental.To the Companies’ Knowledge, the Companies have complied and is in compliance with all Environmental Laws.No Permits are required pursuant to any Environmental Law for the occupation of the facilities or operation of the business of the Companies.Neither of the Companies has received any written or oral notice, report or other information regarding any actual or alleged violation of any Environmental Law, or any Liabilities or potential Liabilities, including any investigatory, remedial or corrective obligations, relating to it or its facilities arising under any Environmental Law. 4.19Employees. (a)With respect to each current employee and independent contractor of the Companies, the Companies have provided Buyer with complete access to the Companies’ records of such employee and independent contractor, including records reflecting the name, job title, current rate of direct compensation, date of commencement of employment or engagement, and, as to employees, sick and vacation leave (both number of days and USD equivalent) that is accrued and unused. The Companies have provided to Buyer current copies of any employment agreements with any employees. 20 (b)There are no pending, or to the Companies’ Knowledge, threatened, Proceedings with respect to the Companies under any Laws relating to or arising out of any employment relationship with its employees.The Companies are not subject to any settlement or consent decree with any present or former employee, labor union or Governmental Body relating to claims of discrimination, wrongful practices or other claims in respect of employment practices and policies. (c)To the Companies’ knowledge, the Companies are, and since January 1, 2012 have been, in compliance in all material respects with all Laws relating to the employment of labor, including Laws respecting employment and employment practices, terms and conditions of employment, wages and hours, payroll documents, equal opportunity, immigration compliance, occupational health and safety, termination or discharge, plant closing and mass layoff requirements, affirmative action, workers’ compensation, disability, unemployment compensation, whistleblower laws, collective bargaining, the payment of all applicable Taxes including the full payment of all required social security contributions and other required withholdings. (d)All employees and former employees of the Companies have been, or will have been on or before the Closing Date, paid in full for, or the Companies shall have properly accrued for, all wages, salaries, commissions, bonuses, vacation pay, severance and termination pay, sick pay, and other compensation for all services performed by them or that was accrued by them up to the most recent payroll date prior to Closing, payable in accordance with the obligations of the Companies under any employment or labor practices and policies, or any collective bargaining agreement or individual agreement to which the Companies is a party, or by which the Companies may be bound. (e)To the Companies’ Knowledge, no employee, officer or director of the Companies is a party to or bound by any agreement that (i) could adversely affect the performance of his or her duties as an employee, officer or director other than for the benefit of the Companies, (ii) could adversely affect the ability of the Companies to conduct its businesses, (iii) restricts or limits in any way the scope or type of work in which he or she may be engaged other than for the benefit of the Companies or (iv) requires him or her to transfer, assign or disclose information concerning his or her work to anyone other than the Companies. 4.20Employee Benefits. (a)The Companies do not maintain anyCompany Benefit Plans. (b)Except to the extent required pursuant to Code Section 4980B(f) and the corresponding provisions of ERISA, no Company Benefit Plan provides retiree medical or retiree life insurance benefits to any Person, and the Companies is not contractually or otherwise obligated (whether or not in writing) to provide any Person with life insurance or medical benefits upon retirement or termination of employment. 4.21Customers and Suppliers. (a)With respect to each of the three fiscal years most recently completed prior to the date hereof, Schedule 4.22 lists the fivelargest (by dollar volume) customers of the Companies during each such period (showing the dollar volume for each) (the “Major Customers”).Except as disclosed in Schedule 4.22, no event has occurred and no condition or circumstance exists that would reasonably be expected to materially and adversely affect the relations of the Companies with any Major Customer or any supplier.No Major Customer or supplier has notified the Companies of plans to terminate or materially alter its business relations with the Business, either as a result of the transactions contemplated by this Agreement or otherwise, or to enter bankruptcy or liquidate. 21 (b)Except to the extent set forth on Schedule 4.22, the Companies is not currently required to provide any bonding or other financial security arrangements in any amount in connection with any on-going jobs, projects or other transactions with any Major Customers or suppliers. 4.22Transactions with Related Persons.Except as set forth in Schedule 4.23 or in the financial statements, for the past three years, neither any shareholder, officer, director or employee of the Companiesnor any Related Person of any of the foregoing has (a)owned any interest in any asset used in the Business, (b)been involved in any business or transaction with the Companiesor (c)engaged in competition with the Companies.Except as set forth in Schedule 4.23, neither any shareholder, officer, director or employee of the Companiesnor any Related Person of any of the foregoing (i)is a party to any Contract with, or has any claim or right against, the Companiesor (ii)has any Indebtedness owing to the Companies.Except as set forth in Schedule 4.23, neither of the Companies has had (A)any claim or right against any shareholder, officer, director or employee of the Companiesor any Related Person of any of the foregoing or (B)any Indebtedness owing to any shareholder, officer, director or employee of the Companiesor any Related Person of any of the foregoing. 4.23Indebtedness and Guaranties.Complete and correct copies of all instruments (including all amendments, supplements, waivers and consents) relating to any Indebtedness of the Companieshave been furnished to the Buyer.The Closing Date Debt is listed on Schedule 4.24 and accurately reflects all amounts necessary to discharge the amounts of Indebtedness outstanding immediately prior to the Closing.The Companies is not a guarantor or otherwise liable for any Liability (including indebtedness) of any other Person. 4.24Capital Expenditures Attached to Schedule 4.25 are the Companies’ budgets for capital expenditures for its current fiscal year and the following fiscal year.Except as set forth on Schedule 4.25, there are no capital expenditures that the Companies currently plans to make or anticipates will need to be made during its current fiscal year or the following fiscal year in order to comply with existing Laws or to continue operating the Business following the Closing in the manner currently conducted.The Companies have not foregone or otherwise materially altered any planned capital expenditure as a result of the Sellers’ decision to enter into the Transactions or otherwise sell or dispose of the Business. 4.25Insurance.The Companies have delivered to the Buyer true and complete copies of each Insurance Policy and each pending application of the Companiesfor any insurance policy.All premiums relating to the Insurance Policies have been timely paid.The Companies have been covered during the past 4 years by insurance in scope and amount customary and reasonable for the businesses in which it has engaged during such period.The Companiesis in compliance with all premium obligations and to the Companies' Knowledge the Companies is not in default of any of its obligations relating to insurance created by Law or any Contract to which the Companiesis a party.The Companieshavedelivered or made available to the Buyer copies of loss runs and outstanding claims as of a recent date with respect to each Insurance Policy. 4.26No Acceleration of Rights and Benefits.The Companies have not made, nor are either of the Companiesobligated to make, any payment to any Person in connection with the Transactions or any change of control.No rights or benefits of any Person have been (or will be) accelerated, increased or modified and no Person has the right to receive any payment or remedy (including rescission or liquidated damages), in each case as a result of a change of control or the consummation of the Transactions. 22 4.27No Brokers’ Fees.The Companies do not have any Liability for any fee, commission or payment to any broker, finder or agent with respect to the Transactions, except as set forth on Schedule 4.28.The Sellers shall be responsible for the payment of any such fee, commission, or payment either prior to or at the time of Closing. 4.28Disclosure.No representation or warranty contained in this Article IV and no statement in any Schedule related thereto contains any untrue statement of material fact or omits to state any material fact necessary to make the statements therein, in light of the circumstances under which they were made, not misleading.To the Companies' Knowledge, there is no impending change in the Business or in the Companies’competitors, relations with employees, suppliers or customers, or in any Laws affecting the Business, that (a)has not been disclosed in the Schedules to the representations and warranties in this Article IV and (b)has resulted in or is reasonably likely to result in any breach of any representation or warranty or any Material Adverse Effect.Buyer acknowledges and agrees that in entering into this Agreement (or any Schedule related thereto) it has not relied and is not relying on any representations, warranties, or other statements whatsoever, whether written or oral, by Sellers or any Person acting on Sellers’ behalf, other than those expressly set forth in this Agreement (or any Schedule related thereto) and that it will not have any right or remedy arising out of any representation, warranty or statement not set forth in this Agreement (or any Schedule related thereto). ARTICLE V REPRESENTATIONS AND WARRANTIES REGARDING THE BUYER The Buyer represents and warrants to the Sellers as follows: 5.1Organization and Authority.The Buyer is a corporation duly organized, validly existing and in good standing under the laws of the jurisdiction of its incorporation.The Buyer has full corporate power and authority to execute and deliver the Transaction Documents to which it is a party and to perform its obligations thereunder.The execution and delivery by the Buyer of each Transaction Document to which the Buyer is a party and the performance by the Buyer of the Transactions have been duly approved by all requisite corporate action of the Buyer.This Agreement constitutes the valid and legally binding obligation of the Buyer, enforceable against the Buyer in accordance with the terms of this Agreement.Upon the execution and delivery by the Buyer of each Transaction Document to which the Buyer is a party, such Transaction Document will constitute the valid and legally binding obligation of the Buyer, enforceable against the Buyer in accordance with the terms of such Transaction Document. 5.2No Conflicts.Neither the execution and delivery of this Agreement nor the performance of the Transactions will, directly or indirectly, with or without notice or lapse of time:(a)violate any Law to which the Buyer is subject; (b)violate any Organizational Document of the Buyer; or (c)violate, conflict with, result in a breach of, constitute a default under, result in the acceleration of or give any Person the right to accelerate the maturity or performance of, or to cancel, terminate, modify or exercise any remedy under, any Contract to which the Buyer is a party or by which the Buyer is bound or the performance of which is guaranteed by the Buyer.The Buyer is not required to notify, make any filing with, or obtain any Consent of any Person in order to perform the Transactions. 5.3Alpine 4 Stock.The Securities Consideration will be duly authorized and validly issued and, upon the issuance of the Securities Consideration as set forth in Section 2.2(b), will be fully paid, nonassessable and free of any restrictions, subject to the provisions of the Certificate of Designation.Buyer has filed in a timely manner all forms, reports and documents required to be filed by it with the SEC, all of which have complied as of their respective filing dates or, if amended or superseded by a subsequent filing prior to the date hereof, the date of the last such amendment or superseding filing, in all material respects with all applicable requirements of the Securities Act and the Exchange Act.None of the forms, reports or documents filed by the Buyer with the SEC, including any financial statements or schedules included or incorporated by reference therein, at the time filed (and, in the case of a registration statement, as of its effective date) or, if amended or superseded by a subsequent filing prior to the date hereof, as of the date of the last such amendment or superseding filing, contained any untrue statement of a material fact or omitted to state a material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.The financial statements filed in connection with reports and documents required to be filed by Buyer with the SEC present fairly the financial condition and results of operations of Buyer and Buyer is not aware of any shortcomings in any forms, reports or documents filed by the Buyer with the SEC, including any financial statements or schedules included or incorporated by reference therein. 23 5.4No Undisclosed Liabilities.The Buyer has not incurred any Liability (and no basis exists for any Liability), except for (a)Liabilities to the extent reflected or reserved against on Buyer's last balance sheet filed with the SEC and publicly available, and (b)current Liabilities incurred in the Ordinary Course of Business since the Buyer's last financial statements filed with the SEC and publicly available (none of which results from, arises out of, relates to, is in the nature of, or was caused by any breach of Contract, breach of warranty, tort, infringement or violation of Law). 5.5Legal Compliance.The Buyer is, and since Buyer's last financial statements filed with the SEC and publicly available has been, in compliance in all material respects with all applicable Laws and Permits.No Proceeding is pending, nor since such time of Buyer's last financial statements filed and publicly available, has been filed or commenced, against the Buyeralleging any failure to comply with any applicable Law or Permit.No event has occurred or circumstance exists that (with or without notice or lapse of time) may constitute or result in a violation by the Buyerof any Law or Permit.The Buyer has not received any notice or other communication from any Person regarding any actual, alleged or potential violation by the Buyerof any Law or Permit or any cancellation, termination or failure to renew any Permit held by the Buyer. 5.6Litigation.There is no Proceeding pending or, to the Knowledge of the Buyer, threatened or anticipated against the Buyer relating to, affecting, or otherwise delaying, interfering or preventing the Transactions or materially impacting the Buyer or the Buyer's financial condition or operations.To the Buyer's Knowledge, no event has occurred or circumstance exists that would reasonably be expected to give rise to or serve as a basis for the commencement of any such Proceeding in which the anticipated liability exposure would be expected to exceed $100,000.There is no outstanding Order to which the Buyeris subject. 5.7Absence of Certain Changes.Since June 30, 2015, there has not been any Buyer Material Adverse Effect and no event has occurred or circumstance exists that reasonably could result in any such Material Adverse Effect. 5.8No Brokers’ or Finders’ Fees.The Buyer has no Liability for any fee, commission or payment to any broker, finder or agent with respect to the Transactions for which the Sellers could be liable. The Buyer has not retained, employed or used any broker or finder in connection with purchase of the shares from the Sellers 5.9Investment Intent.The Buyer is acquiring the Shares purchased hereunder for its own account and not with a view to distribution of such Shares in violation of the Securities Act. 24 ARTICLE VI CLOSING CONDITIONS 6.1Conditions to the Buyer’s Obligations.The Buyer’s obligation to perform the Transactions contemplated to be performed on or before the Closing Date is subject to satisfaction, or written waiver by the Buyer, of each of the following conditions: (a)(i)all of the representations and warranties of the Companies and the Sellers in this Agreement must have been accurate in all material respects as of the date hereof and must be accurate in all material respects as if made on the Closing Date, except in each case to the extent any such representation or warranty is made as of an earlier specific date, in which case such representation or warranty must have been and must be accurate in all respects as of such date, and (ii)the Companies and the Sellers must have performed and complied with all of their respective covenants and agreements in this Agreement to be performed prior to or at the Closing. (b)each of the following documents must have been delivered to the Buyer and dated as of the Closing Date (unless otherwise indicated): (i)Certificates representing all of the Paragon Fabricators, Inc. and Paragon Field Services, Inc., Inc., shares, free and clear of any Encumbrances, accompanied by duly executed stock powers, in form and substance reasonably satisfactory to the Buyer; (ii)The minute books, the stock certificate books and the stock ledger of the Companies; (iii)The Consulting Agreement, executed by James Saulsberry; (iv)The Security Agreement, executed by the Companies; (v)A certificate of the secretary of the Companies, in form and substance reasonably satisfactory to the Buyer, certifying that with respect to it (A)attached thereto are a true, correct and complete copy of (1)its articles or certificate of incorporation certified as of a recent date by the Secretary of State of its state of incorporation and its bylaws, (2)to the extent applicable, resolutions duly adopted by its board of directors and stockholders authorizing the performance of the Transactions and the execution and delivery of the Transaction Documents to which it is a party and (3)a certificate of existence or good standing as of a recent date of it from its state of incorporation and a certificate of existence or good standing as of a recent date of it from each state in which the failure to be duly qualified would constitute a Material Adverse Effect; (vi)a certificate of Sellers’ non-foreign status as set forth in Treasury Regulation Section 1.1445-2(b); and (vii)such other documents as the Buyer and Sellers reasonably agree are necessary for the purpose of (A) evidencing the accuracy of Sellers’ and the Companies’ representations and warranties, (B)evidencing Sellers’ and the Companies’ performance of, and compliance with, any covenant or agreement required to be performed or complied with by Sellers and the Companies, or (C)evidencing the satisfaction of any condition referred to in this Section 6.1. (c)there must not be any Proceeding pending or threatened against the Buyer or any of its Affiliates that (i)challenges or seeks damages or other relief in connection with any of the Transactions or (ii)may have the effect of preventing, delaying, making illegal or interfering with any of the Transactions; 25 (d)the Board of Directors of the Buyer shall have approved the Transactions; (e)each of the Companies and Sellers shall have used commercially reasonable efforts to preserve intact the Business and their relationships with the Companies’ employees, customers, agents and all other Persons reasonably related to the Business in a manner consistent with past practices or in the Ordinary Course of Business; (f)the performance of the Transactions must not, directly or indirectly, with or without notice or lapse of time, violate any Law that has been adopted or issued, or has otherwise become effective, since the date hereof; (g)all Indebtedness owed to the Companies by Sellers or any Related Person of the Sellers must have been paid in full by such Person; (h)the Working Capital of the Companies at the Closing Date (defined as the Accounts Receivable as of the Closing Date minus the Accounts Payable (which for the accounts payable the Buyer and the Sellers agree will not exceed $286,000) as of the Closing Date) shall be equal to or greater than the Working Capital as of July 31, 2015, or the Sellers shall pay to the Companies (or deduct from the Cash Consideration) the difference; (i)the Companies shall have a cash balance of $150,000 at the time of the closing, and there shall be no other material adverse change to the Companies’ working capital, from what is reflected in the Companies’ unaudited balance sheet dated July 31, 2015; (j)The aggregate amount of the Accounts Receivable of the Companies shall not be less than $1,000,000 as of the Closing Date; provided, however, that to the extent that the aggregate amount of the Accounts Receivable as of the Closing Date is less than $1,000,000, the Buyer shall have the right to waive such requirement, and may deduct from the Cash Consideration set forth in Section 2.2(c) above the difference between the aggregate amount of the Accounts Receivable as of the Closing Date and $1,000,000, with each of the Sellers receiving a pro rata reduced portion of the Cash Consideration; (k)Sellers and/or the Companies shall have paid off in full the following liabilities owing as of the Closing Date: (i) any credit card balances owing; (ii) any sales taxes owing; (iii) all FICA obligations; (iv) all federal withholding taxes; (v) federal unemployment tax; (vi) Oklahoma Unemployment Tax; (vii) TWC – Texas Unemployment Tax; (viii) all local taxes relating to the operations of and owed by the Companies: (ix) the Moody Note Payable (#3510 Field); (x) MNB Loan (#3512 Fab Lift); (xi) Loan #3513 (Gallion Lift/F250); and (xii) all long-term liabilities relating to the equipment of the Companies; and (l)the Companies or the Sellers shall have filed the tax returns for the Companies for the year December 31, 2014, and shall have paid all taxes due prior to closing. 6.2Conditions to the Sellers’ Obligations.The Sellers’ obligations to perform the Transactions contemplated to be performed on or before the Closing Date are subject to satisfaction, or written waiver by the Sellers, of the following conditions: (a)all of the representations and warranties of the Buyer in this Agreement must have been accurate in all material respects as of the date hereof and must be accurate in all material respects as if made on the Closing Date, and (ii)the Buyer must have performed and complied with all of its covenants and agreements in this Agreement to be performed prior to or at the Closing. 26 (b)each of the following documents must have been delivered to the Sellers: (i)One or more certificates of Alpine 4 Class A Common Stock representing the Securities Consideration (subject to Section 7.6 below); (ii)The Cash Consideration; (iii)The Note constituting the Promissory Note Consideration; (iv)The Security Agreement; (v)One or more certificates of Alpine 4 Series B Preferred Stock representing the Guarantee Shares (subject to Section 7.6 below); and (vi)The Consulting Agreement, executed by the Companies, as applicable. (c)the sale of the Shares by the Sellers to the Buyer will not violate any Law that has been adopted or issued, or has otherwise become effective, since the date hereof; and (d)Any required documents for exemption for registration of the Securities Consideration. ARTICLE VII POST-CLOSING COVENANTS The Parties agree as follows with respect to the period following the Closing: 7.1Litigation Support.If any Party is evaluating, pursuing, contesting or defending against any Proceeding in connection with (a)any Transaction or (b)any fact, situation, circumstance, status, condition, activity, practice, plan, occurrence, event, incident, action, failure to act, or transaction on or prior to the Closing Date involving the Companies, then upon the request of such Party each other Party will cooperate with the requesting Party and its counsel in the evaluation, pursuit, contest or defense, make available its personnel, and be available for testimony and provide access to its books and records as may be necessary in connection therewith, except to the extent the other Party is adversarial to the requesting Party in that Proceeding or any related Proceeding. The requesting Party will reimburse each other Party for its out-of-pocket expenses related to such cooperation (unless the requesting Party is entitled to indemnification therefor under Section 8.1 without regard to Section 8.4). 7.2Transition.Sellers will not take any affirmative action that is designed or intended to have the effect of discouraging any lessor, lessee, employee, Governmental Body, licensor, licensee, customer, supplier or other business associate of any the Companiesfrom maintaining the same relationships with the Companiesafter the Closing as it maintained prior to the Closing. 7.3Confidentiality.Until February 28, 2020, Sellers will, and will cause its Affiliates and Representatives to, maintain the confidentiality of the Confidential Information at all times, and will not, directly or indirectly, use any Confidential Information for its own benefit or for the benefit of any other Person or reveal or disclose any Confidential Information to any Person other than authorized Representatives of the Buyer and the Companies, except in connection with this Agreement or with the prior written consent of the Buyer.The covenants in this Section 7.3 will not apply to Confidential Information that (a)is or becomes available to the general public through no breach of this Agreement by a Sellers or its Affiliates or Representatives or, to the Knowledge of Sellers, breach by any other Person of a duty of confidentiality to the Buyer or (b) Sellers is required to disclose by applicable Law; provided, however, that Sellers will notify the Buyer in writing of such required disclosure as much in advance as practicable in the circumstances and cooperate with the Buyer to limit the scope of such disclosure.At any time that the Buyer may request, Sellers will, and will cause its Affiliates and Representatives to, turn over or return to the Buyer all Confidential Information in any form (including all copies and reproductions thereof) in its possession or control. 27 7.4Consulting Agreement.Sellers expressly understand, acknowledge, and agree that the entry by James Saulsberry into the Consulting Agreement with the Buyer and the Companies, and his continued service with the Companies during the term of the Consulting Agreement, were an integral part of the transaction contemplated by this Agreement.As such, Sellers and Buyer agree to work together to negotiate the terms of the Consulting Agreement, to memorialize these understandings. 7.5Compliance with Laws.The Buyer will remain in compliance in all material respects with all applicable Laws and Permits, including continuing to comply with all securities laws and the SEC's reporting requirements. 7.6Securities Consideration.The Parties agree that if they are not delivered at closing, Buyer shall deliver to Sellers within 30 days of the Closing the certificate(s) representing the Securities Consideration and the Guarantee Shares. ARTICLE VIII INDEMNIFICATION 8.1Indemnification by the Sellers. After the Closing and subject to the terms and conditions of this Article VIII: (a)The Sellers will indemnify and hold harmless the Buyer and the Companies(collectively, “Buyer Indemnitees”) from, and pay and reimburse each Buyer Indemnitee for, all Losses directly or indirectly relating to or arising from: (i)any breach or inaccuracy, or any allegation of any third party that, if true, would be a breach or inaccuracy, of any representation or warranty made by the Sellers in Article III; or (ii)any breach of any covenant or agreement, or any representation or warranty, of the Sellers in this Agreement. (b)The Sellers will indemnify and hold harmless each Buyer Indemnitee from, and pay and reimburse each Buyer Indemnitee for, all Losses, directly or indirectly, relating to or arising from: (i)any breach or inaccuracy, or any allegation of any third party that, if true, would be a breach or inaccuracy, of any representation or warranty made by the Sellers, or the Companies in this Agreement (other than in Article III); (ii)any breach of any covenant or agreement, or any representation or warranty, of the Companies in this Agreement; (iii)all Liabilities of, or arising from the conduct of, the Companies existing at the Closing, or arising out of events or circumstances occurring prior to the Closing which have not been disclosed in writing to the Buyer prior to Closing; or (iv) any matter set forth on Schedule 8.1 8.2Indemnification by the Buyer.After the Closing, subject to the terms and conditions of this Article VIII, the Buyer will indemnify and hold harmless the Sellers from, and pay and reimburse the Sellers for, all Losses, directly or indirectly, relating to or arising from:(a)any breach or inaccuracy, or any allegation of any third party that, if true, would be a breach or inaccuracy, of any representation or warranty made by the Buyer in this Agreement; (b)any breach of any covenant or agreement of the Buyer in this Agreement; or (c)any claim by the Buyer Indemnitees or any Person claiming through or on behalf of the Buyer Indemnitees arising out of or relating to any act or omission by the Sellers or any other Person in reliance upon instructions from or notices given by the Buyer or any other Buyer Indemnitees. 28 8.3Survival and Time Limitations.All representations, warranties, covenants and agreements of the Buyer, Company and the Sellers in this Agreement or any other certificate or document delivered pursuant to this Agreement will survive the Closing. The Sellers will have no Liability with respect to any claim for any breach or inaccuracy of any representation or warranty in this Agreement or any other certificate or document delivered pursuant to this Agreement unless the Buyer notifies the Sellers of such a claim on or before twelve months following the Closing. 8.4Limitations on Indemnification by the Sellers.The Sellers will have no Liability with respect to the matters described in Section 8.1(b)(i) until the total of all Losses with respect to such matters exceeds $10,000(the “Basket”), at which point the Sellers will be obligated to indemnify for only Losses exceeding the Basket.This Section 8.4 will not apply to any fraudulent or intentional breach of any representation or warranty. 8.5Claims Against the Companies.Following the Closing, Sellers may not assert, directly or indirectly, and hereby waive, any claim, whether for indemnification, contribution, subrogation or otherwise, against the Companieswith respect to any act, omission, condition or event occurring or existing prior to or on the Closing Date or any obligation of the Sellers under Section 8.1.Sellers agrees not to make, directly or indirectly, and hereby waives, any claim for indemnification against the Companiesby reason of the fact that Sellers was a stockholder, director, officer, employee or agent of the Companiesor was serving at the request of the Companiesas a partner, trustee, director, officer, employee or agent of another entity (whether such claim is for judgments, damages, penalties, fines, costs, amounts paid in settlement, Losses, expenses or otherwise and whether such claim is pursuant to any Law, Organizational Document, Contract or otherwise) with respect to any Proceeding brought by the Buyer or the Companiesagainst the Sellers or any Affiliate thereof (whether such Proceeding is pursuant to this Agreement or otherwise). 8.6Third-Party Claims. (a)If a third party commences or threatens a Proceeding (a “Third-Party Claim”) against any Person (the “Indemnified Party”) with respect to any matter that the Indemnified Party might make a claim for indemnification against any Party (the “Indemnifying Party”) under this Article VIII, then the Indemnified Party must notify the Indemnifying Party (or the Sellers, in the case of the Sellers) thereof in writing of the existence of such Third-Party Claim and must deliver copies of any documents served on the Indemnified Party with respect to the Third-Party Claim; provided, however, that any failure to notify the Indemnifying Party or deliver copies will not relieve the Indemnifying Party from any obligation hereunder unless (and then solely to the extent) the Indemnifying Party is materially prejudiced by such failure. (b)Upon receipt of the notice described in Section 8.6(a), the Indemnifying Party will have the right to defend the Indemnified Party against the Third-Party Claim with counsel reasonably satisfactory to the Indemnified Party so long as (i)within ten days after receipt of such notice, the Indemnifying Party notifies the Indemnified Party in writing that the Indemnifying Party will, subject to the limitations of Section 8.4, indemnify the Indemnified Party from and against any Losses the Indemnified Party may incur relating to or arising out of the Third-Party Claim, (ii)the Indemnifying Party provides the Indemnified Party with evidence reasonably acceptable to the Indemnified Party that the Indemnifying Party will have the financial resources to defend against the Third-Party Claim and fulfill its indemnification obligations hereunder, (iii)the Indemnifying Party is not a party to the Proceeding or the Indemnified Party has determined in good faith that there would be no conflict of interest or other inappropriate matter associated with joint representation, (iv)the Third-Party Claim does not involve, and is not likely to involve, any claim by any Governmental Body, (v)the Third-Party Claim involves only money damages and does not seek an injunction or other equitable relief, (vi)settlement of, or an adverse judgment with respect to, the Third-Party Claim is not, in the good faith judgment of the Indemnified Party, likely to establish a precedential custom or practice adverse to the continuing business interests of the Indemnified Party, (vii)the Indemnifying Party conducts the defense of the Third-Party Claim actively and diligently and (viii)the Indemnifying Party keeps the Indemnified Party apprised of all developments, including settlement offers, with respect to the Third-Party Claim and permits the Indemnified Party to participate in the defense of the Third-Party Claim. 29 (c)So long as the Indemnifying Party is conducting the defense of the Third-Party Claim in accordance with Section 8.6(b), (i)the Indemnifying Party will not be responsible for any attorneys’ fees incurred by the Indemnified Party regarding the Third-Party Claim (other than attorneys’ fees incurred prior to the Indemnifying Party’s assumption of the defense pursuant to Section 8.6(b)) and (ii)neither the Indemnified Party nor the Indemnifying Party will consent to the entry of any judgment or enter into any settlement with respect to the Third-Party Claim without the prior written consent of the other party, which consent will not be withheld unreasonably.If the Indemnified Party desires to consent to the entry of judgment with respect to or settle a Third-Party Claim but the Indemnifying Party refuses, then the Indemnifying Party will be responsible for all Losses with respect to such Third-Party Claim, without giving effect to the Basket or the Cap. (d)If any condition in Section 8.6(b) is or becomes unsatisfied, (i)the Indemnified Party may defend against, and consent to the entry of any judgment or enter into any settlement with respect to, the Third-Party Claim in any manner it may deem appropriate (and the Indemnified Party need not consult with, or obtain any consent from, the Indemnifying Party in connection therewith), (ii)the Indemnifying Party will reimburse the Indemnified Party promptly and periodically (but no less often than monthly) for the costs of defending against the Third-Party Claim, including attorneys’ fees and expenses, and (iii)the Indemnifying Party will remain responsible for any Losses the Indemnified Party may incur relating to or arising out of the Third-Party Claim to the fullest extent provided in this ArticleVIII. 8.7Other Indemnification Matters.Any claim for indemnification under this Article VIII must be asserted by providing written notice to the Sellers (or the Buyer, in the case of a claim by the Sellers) specifying the factual basis of the claim in reasonable detail to the extent then known by the Person asserting the claim.THE INDEMNIFICATION PROVISIONS IN THIS ARTICLE VIII WILL BE ENFORCEABLE REGARDLESS OF WHETHER ANY PERSON ALLEGES OR PROVES THE SOLE, CONCURRENT, CONTRIBUTORY OR COMPARATIVE NEGLIGENCE OF THE PERSON SEEKING INDEMNIFICATION OR ITS AFFILIATES, OR THE SOLE OR CONCURRENT STRICT LIABILITY IMPOSED ON THE PERSON SEEKING INDEMNIFICATION OR ITS AFFILIATES.The waiver of any condition based on the accuracy of any representation or warranty, or on the performance of or compliance with any covenant or agreement, will not affect the right to indemnification, payment of damages, or other remedy based on any such representation, warranty, covenant or agreement. 8.8Exclusive Remedy.After the Closing, this Article VIII will provide the exclusive legal remedy for the matters covered by this Article VIII, except for claims based upon fraud or as contemplated in Section 7.4.This Article VIII will not affect any remedy any Party may have under this Agreement prior to the Closing or upon termination of this Agreement or any equitable remedy available to any Party. 30 ARTICLE IX TAX MATTERS The following provisions will govern the allocation of responsibility as between the Buyer and the Sellers for certain Tax matters following the Closing Date: 9.1Tax Indemnification. (a)The Sellers shall pay and reimburse (to the extent not already paid) and indemnify the Companies, the Buyer and its Affiliates and hold them harmless from and against Losses resulting from or attributable to (i)all Taxes (or the non-payment thereof) of the Companies for all Taxable periods ending on or before July 31, 2015 (the “Prior Tax Period”), and (ii) any and all Taxes of any Person imposed on the Companies as a transferee or successor, by Contract or pursuant to any law, rule, or regulation relating to the Prior Tax Period.The indemnification under this Section 9.1 shall be subject to the indemnification deductible and limit set forth in Section 8.4.As noted in Section 6.1(j), Sellers and the Companies are required to file the 2014 tax returns for the Companies and pay any taxes owing.The Sellers shall pay the Buyer, or the Companies at the Buyer’s instruction, for any additional Taxes that are the responsibility of the Sellers pursuant to this Section 9.1 at least 5 days prior to payment of such amounts by the Buyer or the Companies.To the extent it is commercially and legally reasonable to do so, the Buyer agrees that in exercising any discretionary powers under this Section 9.1 it will do so in a manner that does not materially prejudice the Sellers from a tax perspective. (b)Buyer and the Companies agree to pay, reimburse, and indemnify the Sellers and hold him harmless from and against Losses resulting from or attributable to all Taxes (or the non-payment thereof) of the Companies for all Taxable periods commencing on or after January 1, 2015. 9.2Tax Periods Ending on or Before the Closing Date.The Sellers will cause to be prepared, by an accounting firm approved by the Buyer, which approval shall not be unreasonably withheld, all Tax Returns for the Companies for all Tax periods ending on or prior to the Closing Date that are due after the Closing Date, and the Sellers will file or cause to be filed all such Tax Returns (as noted in Section 6.1(j)).The Sellers will permit the Buyer to review, comment on and approve, which approval shall not be unreasonably withheld, each such Tax Return described in the preceding sentence prior to filing.The Sellers will pay, reimburse and indemnify the Buyer and the Companies for the Taxes on such Tax Returns in accordance with Section9.1(a). 9.3Tax Periods Beginning Before and Ending After the Closing Date.The Buyer will prepare and file, or cause to be prepared and filed, any Tax Returns for the Companies fortax periods beginning before and ending after the Closing Date.The Buyer will permit the Sellers to review and comment on each such Tax Return described in the preceding sentence prior to filing.The Sellers will pay, reimburse and indemnify the Buyer and Company for Taxes on such Tax Returns related to the Pre-Closing Tax Period (determined in accordance with Section9.1(b)) in accordance with Section9.1(a). 9.4Cooperation on Tax Matters.The Buyer, the Companies and the Sellers will cooperate fully, as and to the extent reasonably requested by the other Party or Parties, in connection with the filing and preparation of Tax Returns pursuant to this Article IX and any Proceeding related thereto.Such cooperation will include the retention and (upon any other Party’s request) the provision of records and information that are reasonably relevant to any such Proceeding and making employees available on a mutually convenient basis to provide additional information and explanation of any material provided hereunder.The Buyer and the Sellers agree that the Companies will retain all books and records with respect to Tax matters pertinent to such Company relating to any Taxable period beginning before the Closing Date until the expiration of the statute or period of limitations of the respective Taxable periods. 31 9.5Certain Transfer Taxes.All transfer, documentary, sales, use, stamp, registration and other such Taxes and fees, including any penalties and interest thereon (collectively, the “Transfer Taxes”), incurred in connection with this Agreement or the Transactions will be paid by the Sellers when due, and the Sellers will, at their own expense, file all necessary Tax Returns and other documentation with respect to all such Transfer Taxes, and if required by applicable Law, the Buyer will, and will cause its Affiliates to, join in the execution of any such Tax Returns and other documentation. ARTICLE X MISCELLANEOUS 10.1No Third-Party Beneficiaries.This Agreement does not confer any rights or remedies upon any Person (including any employee of the Companies) other than the Parties, their respective successors and permitted assigns and, as expressly set forth in this Agreement, any Indemnified Party. 10.2Entire Agreement.The Transaction Documents constitute the entire agreement among the Parties with respect to the subject matter of the Transaction Documents and supersede all prior agreements (whether written or oral and whether express or implied) among any Parties to the extent related to the subject matter of the Transaction Documents (including any letter of intent or confidentiality agreement). 10.3Successors and Assigns.This Agreement will be binding upon and inure to the benefit of the Parties and their respective successors and permitted assigns.Sellers may not assign, delegate or otherwise transfer (whether by operation of law or otherwise) any of Sellers’ rights, interests or obligations in this Agreement without the prior written approval of the Buyer.The Buyer may assign any or all of its rights or interests, or delegate any or all of its obligations, in this Agreement to (a)any successor to the Buyer, any successor to the Companies, or any acquirer of a material portion of the businesses or assets of the Buyer or the Companies, (b)one or more of the Buyer’s Affiliates, or (c)any lender to the Buyer or the Companies as security for obligations to such lender. 10.4Counterparts.This Agreement may be executed by the Parties in multiple counterparts and shall be effective as of the date set forth above when each Party shall have executed and delivered a counterpart hereof, whether or not the same counterpart is executed and delivered by each Party.When so executed and delivered, each such counterpart shall be deemed an original and all such counterparts shall be deemed one and the same document.Transmission of images of signed signature pages by facsimile, e-mail or other electronic means shall have the same effect as the delivery of manually signed documents in person. 10.5Notices.Any notice pursuant to this Agreement must be in writing and will be deemed effectively given to another Party on the earliest of the date (a)three Business Days after such notice is sent by registered U.S. mail, return receipt requested, (b)one Business Day after receipt of confirmation if such notice is sent by facsimile, (c)one Business Day after delivery of such notice into the custody and control of an overnight courier service for next day delivery, (d)one Business Day after delivery of such notice in person and (e)such notice is received by that Party; in each case to the appropriate address below (or to such other address as a Party may designate by notice to the other Parties): 32 If to the Sellers (or to the Companies prior to the Closing): Paragon Fabricators Incorporated Paragon Field Services, Inc. LA MARQUE , TX 77568 ATTN: J M Saulsberry, R M Nipp If to the Buyer: Alpine 4 Technologies, Ltd 4th St Suite 300 Phoenix, AZ 85016 Phone:855-777-0077 ext 801 Attn:Kent Wilson, CEO with a copy (which shall not constitute notice) to: Kirton McConkie PC 50 E. South Temple, Suite 400 Salt Lake City, Utah 84111 Fax:(801) 212-2187 Phone:(801) 328-3600 Attn:C. Parkinson Lloyd, Esq. 10.6Jurisdiction; Service of Process.EACH PARTY (A)CONSENTS TO THE PERSONAL JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN GALVESTON COUNTY, TEXAS (AND ANY CORRESPONDING APPELLATE COURT) IN ANY PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT (UNLESS OTHERWISE STATED TO THE CONTRARY IN ANY TRANSACTION DOCUMENT), (B)WAIVES ANY VENUE OR INCONVENIENT FORUM DEFENSE TO ANY PROCEEDING MAINTAINED IN SUCH COURTS AND (C)EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT, AGREES NOT TO INITIATE ANY PROCEEDING ARISING OUT OF OR RELATING TO ANY TRANSACTION DOCUMENT (UNLESS OTHERWISE STATED TO THE CONTRARY IN ANY TRANSACTION DOCUMENT) IN ANY OTHER COURT OR FORUM. PROCESS IN ANY SUCH PROCEEDING MAY BE SERVED ON ANY PARTY ANYWHERE IN THE WORLD. 10.7Venue. ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF ARIZONA IN EACH CASE LOCATED IN THE COUNTY OF GALVESTON TEXAS, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. 33 10.8Governing Law.This Agreement and all other Transaction Documents (unless otherwise stated therein) will be governed by the laws of the State of Texas without giving effect to any choice or conflict of law principles of any jurisdiction. 10.9Amendments and Waivers.No amendment of any provision of this Agreement will be valid unless the amendment is in writing and signed by the Buyer and the Sellers.No waiver of any provision of this Agreement will be valid unless the waiver is in writing and signed by the waiving Party.The failure of a Party at any time to require performance of any provision of this Agreement will not affect such Party’s rights at a later time to enforce such provision.No waiver by any Party of any breach of this Agreement will be deemed to extend to any other breach hereunder or affect in any way any rights arising by virtue of any other breach. 10.10Severability.Any provision of this Agreement that is determined by any court of competent jurisdiction to be invalid or unenforceable will not affect the validity or enforceability of any other provision hereof or the invalid or unenforceable provision in any other situation or in any other jurisdiction. Any provision of this Agreement held invalid or unenforceable only in part or degree will remain in full force and effect to the extent not held invalid or unenforceable. 10.11Expenses.The Companies will bear all expenses incurred by the Companiesor any Representative of the Companiesin connection with the Transactions contemplated to be performed before or on the Closing Date and such expenses will have been paid or accrued by the Companies prior to the Closing Date.The Sellers will bear all expenses incurred by the Sellers or any of their Representatives in connection with the Transactions contemplated to be performed before or on the Closing Date.Except as otherwise expressly provided in this Agreement, the Buyer will bear all expenses incurred by the Buyer or any of its Representatives in connection with the Transactions contemplated to be performed on or before the Closing Date.In the event of termination of this Agreement, the obligation of each Party to pay its own expenses will be subject to any rights of such Party arising from a breach of this Agreement by another Party. 10.12Construction.The article and section headings in this Agreement are inserted for convenience only and are not intended to affect the interpretation of this Agreement.Any reference in this Agreement to any Article or Section refers to the corresponding Article or Section of this Agreement.Any reference in this Agreement to any Schedule or Exhibit refers to the corresponding Schedule or Exhibit attached to this Agreement and all such Schedules and Exhibits are incorporated herein by reference.The word “including” in this Agreement means “including without limitation.”This Agreement will be construed as if drafted jointly by the Parties and no presumption or burden of proof will arise favoring or disfavoring any Party by virtue of the authorship of any provision in this Agreement.Unless the context requires otherwise, any reference to any Law will be deemed also to refer to all amendments and successor provisions thereto and all rules and regulations promulgated thereunder, in each case as in effect as of the date hereof and the Closing Date.All accounting terms not specifically defined in this Agreement will be construed in accordance with GAAP as in effect on the date hereof (unless another effective date is specified herein).The word “or” in this Agreement is disjunctive but not necessarily exclusive.All words in this Agreement will be construed to be of such gender or number as the circumstances require.References in this Agreement to time periods in terms of a certain number of days mean calendar days unless expressly stated herein to be Business Days.In interpreting and enforcing this Agreement, each representation and warranty will be given independent significance of fact and will not be deemed superseded or modified by any other such representation or warranty. 34 10.13Specific Performance.Each Party acknowledges that the other Parties would be damaged irreparably and would have no adequate remedy of law if any provision of this Agreement is not performed in accordance with its specific terms or otherwise is breached.Accordingly, each Party agrees that the other Parties will be entitled to an injunction to prevent any breach of any provision of this Agreement and to enforce specifically any provision of this Agreement, in addition to any other remedy to which they may be entitled and without having to prove the inadequacy of any other remedy they may have at law or in equity and without being required to post bond or other security. 10.14Further Assurances.Each Party agrees to furnish upon request to any other Party such further information, to execute and deliver to any other Party such other documents, and to do such other acts and things, all as any other Party may reasonably request for the purpose of carrying out the intent of the Transaction Documents. 10.15Public Announcement.Because the Buyer is a publicly reporting company, Sellers agrees that upon closing, Buyer shall have the right to make such announcement, and provide such details about the purchase of the Shares by the Buyer from the Sellers as Buyer deems appropriate, provided that Buyer show Sellers such announcement prior to making such.Sellers further agrees that it shall not make any other announcement of this Agreement or the transaction contemplated hereby or by the Transaction Documents without the prior approval of the Buyer. 10.16Attorneys’ Fees.The prevailing party(ies) in any litigation, arbitration, bankruptcy, insolvency or other proceeding (“Proceeding”) relating to the enforcement or interpretation of this Agreement may recover from the unsuccessful party(ies) all costs, expenses, and actual attorney's fees (including expert witness and other consultants' fees and costs) relating to or arising out of (a) the Proceeding (whether or not the Proceeding proceeds to judgment), and (b) any post-judgment or post-award proceeding including one to enforce or collect any judgment or award resulting from the Proceeding.All such judgments and awards shall contain a specific provision for the recovery of all such subsequently incurred costs, expenses, and actual attorney's fees. [Signature page follows.] 35 The Parties have executed and delivered this Stock Purchase Agreement as of the date first written above. “Buyer”: ALPINE 4 TECHNOLOGIES, LTD By:/s/ Kent B. Wilson Name:Kent B. Wilson Title:Chief Executive Officer “Sellers”: Prior to the Closing, Saulsberry was the owner/s/ James Saulsberry of record of the following numberJames Saulsberry of Shares of the Companies: 4,900 shares of Paragon Fabricators, Inc. 4,900 shares of Paragon Field Services, Inc. Wire Information for Saulsberry: Name: Bank: Account: Routing: Prior to the Closing, Mr. Nipp/s/ H.M. Nipp, Sr. was the owner of record of the followingH.M. Nipp Sr. number of Shares of the Companies: 5,100 shares of Paragon Fabricators, Inc. 5,100 shares of Paragon Field Services, Inc. Wire information for Nipp Name: Bank: Account: Routing: 36 “Companies”: PARAGON FABRICATORS, INC. By:/s/ James Saulsberry Name:James Saulsberry Title:President By:/s/ H.M. Nipp, Sr. Name: H.M. Nipp Sr. Title: Chief Executive Officer PARAGON FIELD SERVICES, INC. By:/s/ James Saulsberry Name:James Saulsberry Title:President By:/s/ H.M. Nipp, Sr. Name:H.M. Nipp Sr. Title:Secretary 37 EXHIBIT A CONSULTING AGREEMENT 38 EXHIBIT B SECURED PROMISSORY NOTE 39 EXHIBIT C SECURITY AGREEMENT 40 EXHIBIT D FORM OF CERTIFICATE OF DESIGNATION 41 EXHIBIT E REAL ESTATE 42 EXHIBIT F ASSET LIST 43
